EXHIBIT 10.19

STANDARD FORM
INDUSTRIAL BUILDING LEASE
(MULTI-TENANT)


1.             BASIC TERMS.  THIS SECTION 1 CONTAINS THE BASIC TERMS OF THIS
LEASE BETWEEN LANDLORD AND TENANT, NAMED BELOW.  OTHER SECTIONS OF THE LEASE
REFERRED TO IN THIS SECTION 1 EXPLAIN AND DEFINE THE BASIC TERMS AND ARE TO BE
READ IN CONJUNCTION WITH THE BASIC TERMS.


1.1.                            DATE OF LEASE: 
                                    


1.2.                            LANDLORD:               FIRST INDUSTRIAL
DEVELOPMENT SERVICES, INC.                                    


1.3.                            TENANT:                  LIQUIDITY SERVICES,
INC.                                                                      


1.4.                            PREMISES:  THE PREMISES ARE LOCATED AS SHOWN ON 
THE FLOOR PLAN ATTACHED AS EXHIBIT A-1 AND IT IS AGREED ARE CONCLUSIVELY
STIPULATED TO CONTAIN  94,407 RENTABLE SQUARE FEET IN THE BUILDING COMMONLY
KNOWN AS 1399 S PERRY ROAD, PLAINFIELD, INDIANA 46168 (THE “BUILDING”).


1.5.                            PROPERTY:  THE LAND DESCRIBED ON EXHIBIT A AND
THE BUILDING AND OTHER IMPROVEMENTS SITUATED THEREON.


1.6.                            LEASE TERM:  5 YEARS 0 MONTHS (“TERM”),
COMMENCING AUGUST 1, 2006 (“COMMENCEMENT DATE”) AND ENDING JULY 31, 2011,
SUBJECT TO SECTION 13.1 BELOW, (“EXPIRATION DATE”).


1.7.                            PERMITTED USES:  (SEE SECTION 4.1)    GENERAL
WAREHOUSE AND OFFICE                           


1.8.                            TENANT’S GUARANTOR:  (IF NONE, SO STATE) 
NONE                                                               


1.9.                            BROKERS:  (SEE SECTION 23;  IF NONE, SO STATE)
                (A)  TENANT’S BROKER:         
CBRE                                     
                (B)  LANDLORD’S BROKER:       
NONE                                     


1.10.                     SECURITY/DAMAGE DEPOSIT:  (SEE SECTION 4.4) 
$24,781.84


1.11.                     INITIAL ESTIMATED ADDITIONAL RENT PAYABLE BY TENANT: 
$0.35 PER YEAR


1.12.                     TENANT’S PROPORTIONATE SHARE: 39.04%


1.13.                     RIDERS TO LEASE:  THE FOLLOWING RIDERS ARE ATTACHED TO
AND MADE A PART OF THIS LEASE. (IF NONE, SO STATE)                 EXHIBIT A,
A-1, B, C, D & E                


1.14.                     OPTION TO EXTEND:  PROVIDED THAT TENANT IS NOT THEN IN
DEFAULT HEREUNDER, TENANT SHALL HAVE THE OPTION TO EXTEND THE TERM FOR AN
ADDITIONAL FIVE (5) YEAR PERIOD (“OPTION PERIOD”) UPON THE SAME TERMS AND
CONDITIONS HEREOF, EXCEPT THAT THE BASE RENT (AS HEREINAFTER DEFINED) FOR THE
OPTION PERIOD SHALL BE INCREASED (BUT IN NO EVENT DECREASED) TO AN AMOUNT EQUAL
TO THE REASONABLE FAIR MARKET RENTAL VALUE FOR THE PREMISES, AS DETERMINED BY
THE FAIR MARKET RENTAL VALUE OF SIMILAR SPACE IN THE LOCAL MARKET/REGION IN
WHICH THE BUILDING IS LOCATED, BUT IN NO EVENT SHALL THE MONTHLY BASE RENT
EXCEED 115% OF THE BASE RENT PAYABLE FOR THE MONTH IMMEDIATELY PRECEDING THE
OPTION PERIOD; AND FURTHER PROVIDED THAT TENANT PROVIDES NOTICE OF ITS EXERCISE
OF SUCH OPTION TO LANDLORD AT LEAST ONE HUNDRED EIGHTY (180) DAYS PRIOR TO THE
EXPIRATION OF THE TERM.


1.15.                     RIGHT OF FIRST REFUSAL:  PROVIDED THAT TENANT IS NOT
THEN IN DEFAULT HEREUNDER AND SUBJECT TO THE TERMS HEREOF, TENANT SHALL HAVE A
ONE-TIME RIGHT OF FIRST REFUSAL (“ROFR”) TO LEASE ANY SPACE OR PREMISES WITHIN
THE BUILDING ADJACENT TO THE PREMISES (“ADDITIONAL SPACE”), WHICH IS OR BECOMES
AVAILABLE FOR RENT OR LEASE DURING THE TERM.  IF LANDLORD RECEIVES A WRITTEN
OFFER TO LEASE THE ADDITIONAL SPACE (AN “OFFER”), LANDLORD SHALL GIVE TENANT
NOTICE OF SUCH OFFER (“ROFR NOTICE”).  TENANT SHALL HAVE THREE (3) BUSINESS DAYS
TO EXERCISE THE ROFR BY WRITTEN NOTICE TO LANDLORD.  IF TENANT TIMELY EXERCISES
THE ROFR, (A) THE PREMISES SHALL AUTOMATICALLY BE AMENDED TO INCLUDE THE
ADDITIONAL SPACE; (B) TENANT’S PROPORTIONATE SHARE SHALL BE AUTOMATICALLY
ADJUSTED ACCORDINGLY; AND (C) THE TERMS AND PROVISIONS OF THIS LEASE SHALL APPLY
TO THE ADDITIONAL SPACE, EXCEPT THAT THE BASE RENT ATTRIBUTABLE TO THE
ADDITIONAL SPACE SHALL BE EQUAL TO THE BASE RENT IDENTIFIED IN THE OFFER.


2.             LEASE OF PREMISES; RENT.


2.1.         LEASE OF PREMISES FOR LEASE TERM.  LANDLORD HEREBY LEASES THE
PREMISES TO TENANT, AND TENANT HEREBY RENTS THE PREMISES FROM LANDLORD, FOR THE
TERM AND SUBJECT TO THE CONDITIONS OF THIS LEASE.


--------------------------------------------------------------------------------





2.2.         TYPES OF RENTAL PAYMENTS. TENANT SHALL PAY NET BASE RENT TO
LANDLORD IN MONTHLY INSTALLMENTS, IN ADVANCE, ON THE FIRST DAY OF EACH AND EVERY
CALENDAR MONTH DURING THE TERM OF THIS LEASE (THE “BASE RENT”) IN THE AMOUNTS
AND FOR THE PERIODS SET FORTH BELOW:

Lease Period

 

Annual Base Rent

 

Monthly Base 
Rent

 

Per Square Foot
Base Rent

 

08/01/2006 — 07/31/2011

 

$297,382.05

 

$24,781.84

 

$3.15

 

Tenant shall also pay Tenant’s Proportionate Share (as set forth in Section
1.12) of Operating Expenses (as hereinafter defined) and any other amounts owed
by Tenant hereunder [collectively, “Additional Rent”].  In the event any monthly
installment of Base Rent or Additional Rent, or both, is not paid within 10 days
of the date when due, a late charge in an amount equal to 5% of the then
delinquent installment of Base Rent and/or Additional Rent [the “Late Charge”;
the Late Charge, Default Interest (as defined in Section 22.3 below), Base Rent
and Additional Rent shall collectively be referred to as “Rent”] shall be paid
by Tenant to Landlord, c/o
                                                                     or if sent
by overnight courier to                                        Attention
                                       or such other entity designated as
Landlord’s management agent, if any, and if Landlord so appoints such a
management agent, the “Agent”), or pursuant to such other directions as Landlord
shall designate in this Lease or otherwise in writing.


2.3.         COVENANTS CONCERNING RENTAL PAYMENTS.  TENANT SHALL PAY THE RENT
PROMPTLY WHEN DUE, WITHOUT NOTICE OR DEMAND, AND WITHOUT ANY ABATEMENT,
DEDUCTION OR SETOFF, EXCEPT AS MAY OTHERWISE BE EXPRESSLY AND SPECIFICALLY
PROVIDED IN THIS LEASE.  NO PAYMENT BY TENANT, OR RECEIPT OR ACCEPTANCE BY AGENT
OR LANDLORD, OF A LESSER AMOUNT THAN THE CORRECT RENT SHALL BE DEEMED TO BE
OTHER THAN A PAYMENT ON ACCOUNT, NOR SHALL ANY ENDORSEMENT OR STATEMENT ON ANY
CHECK OR LETTER ACCOMPANYING ANY PAYMENT BE DEEMED AN ACCORD OR SATISFACTION,
AND AGENT OR LANDLORD MAY ACCEPT SUCH PAYMENT WITHOUT PREJUDICE TO ITS RIGHT TO
RECOVER THE BALANCE DUE OR TO PURSUE ANY OTHER REMEDY AVAILABLE TO LANDLORD.  IF
THE COMMENCEMENT DATE OCCURS ON A DAY OTHER THAN THE FIRST DAY OF A CALENDAR
MONTH, THE RENT DUE FOR THE FIRST CALENDAR MONTH OF THE TERM SHALL BE PRORATED
ON A PER DIEM BASIS (BASED ON A 360 DAY, 12 MONTH YEAR) AND PAID TO LANDLORD ON
THE COMMENCEMENT DATE, AND THE TERM WILL BE EXTENDED TO TERMINATE ON THE LAST
DAY OF THE CALENDAR MONTH IN WHICH THE EXPIRATION DATE STATED IN SECTION 1.6
OCCURS.  SIMULTANEOUSLY WITH THE EXECUTION AND DELIVERY OF THIS LEASE, TENANT
SHALL DEPOSIT WITH LANDLORD OR AGENT AN AMOUNT EQUAL TO THE SUM OF  (I) THE
FIRST MONTHLY INSTALLMENT OF BASE RENT PAYABLE UNDER THIS LEASE, AS SET FORTH IN
SECTION 2.2 ABOVE AND (II)  THE SUM  DESIGNATED AS THE INITIAL ESTIMATED
ADDITIONAL RENT AS SET FORTH IN SECTION 1.10 ABOVE, IN CASH.   TENANT’S DEPOSIT
OF THE FOREGOING ITEMS, TOGETHER WITH THE AMOUNT OF THE SECURITY DEPOSIT
SPECIFIED IN SECTION 1.10 ABOVE SHALL CONSTITUTE A CONDITION PRECEDENT TO THE
LANDLORD’S OBLIGATIONS UNDER THIS LEASE, AND TENANT’S FAILURE TO MAKE SUCH
DEPOSIT SHALL CONSTITUTE AN EVENT OF DEFAULT BY TENANT UNDER THIS LEASE.


3.             OPERATING EXPENSES.


3.1.         DEFINITIONAL TERMS RELATING TO ADDITIONAL RENT.  FOR PURPOSES OF
THIS SECTION AND OTHER RELEVANT PROVISIONS OF THE LEASE:


3.1.1.      OPERATING EXPENSES.  THE TERM “OPERATING EXPENSES” SHALL MEAN ALL
COSTS AND EXPENSES PAID OR INCURRED WITH RESPECT TO THE OWNERSHIP, REPAIR,
REPLACEMENT, RESTORATION, MAINTENANCE AND OPERATION OF THE PROPERTY, INCLUDING,
WITHOUT LIMITATION, THE FOLLOWING:  (I) SERVICES PROVIDED DIRECTLY BY EMPLOYEES
OF LANDLORD OR AGENT IN CONNECTION WITH THE OPERATION, MAINTENANCE OR RENDITION
OF OTHER SERVICES TO OR FOR THE PROPERTY; (II) TO THE EXTENT NOT SEPARATELY
METERED, BILLED, OR FURNISHED, ALL CHARGES FOR UTILITIES AND SERVICES FURNISHED
TO EITHER OR BOTH OF THE PROPERTY AND THE PREMISES (INCLUDING, WITHOUT
LIMITATION, THE COMMON AREAS [AS HEREINAFTER DEFINED]), TOGETHER WITH ANY TAXES
ON SUCH UTILITIES; (III) ALL PREMIUMS FOR CASUALTY, WORKERS’ COMPENSATION,
LIABILITY, BOILER, FLOOD AND ALL OTHER TYPES OF INSURANCE PROVIDED BY LANDLORD
AND RELATING TO THE PROPERTY, ALL THIRD PARTY ADMINISTRATIVE COSTS INCURRED IN
CONNECTION WITH THE PROCUREMENT AND IMPLEMENTATION OF SUCH INSURANCE POLICIES,
AND ALL DEDUCTIBLES PAID BY LANDLORD PURSUANT TO INSURANCE POLICIES REQUIRED TO
BE MAINTAINED BY LANDLORD UNDER THIS LEASE; (IV) THE COST OF ALL SUPPLIES,
TOOLS, MATERIALS AND EQUIPMENT UTILIZED IN THE OWNERSHIP AND OPERATION OF THE
PROPERTY, AND SALES AND OTHER TAXES THEREON; (V) AMOUNTS CHARGED (INCLUDING,
WITHOUT LIMITATION, THOSE COSTS AND EXPENSES SET FORTH IN SECTION 13.2 (I)
BELOW) BY ANY OR ALL OF CONTRACTORS, MATERIALMEN AND SUPPLIERS FOR SERVICES,
MATERIALS AND SUPPLIES FURNISHED TO LANDLORD IN CONNECTION WITH ANY OR ALL OF
THE OPERATION, REPAIR AND MAINTENANCE OF ANY PART OF THE PROPERTY (TOGETHER WITH
A REASONABLE OVERHEAD AND ADMINISTRATIVE FEE TO LANDLORD), INCLUDING, WITHOUT
LIMITATION, THE STRUCTURAL ELEMENTS OF THE PROPERTY AND THE COMMON AREAS; (VI)
MANAGEMENT FEES TO LANDLORD OR AGENT OR OTHER PERSONS OR MANAGEMENT ENTITIES
ACTUALLY INVOLVED IN THE MANAGEMENT AND OPERATION OF THE PROPERTY; (VII) ANY
CAPITAL IMPROVEMENTS MADE BY, OR ON BEHALF OF, LANDLORD TO THE PROPERTY THAT ARE
EITHER OR BOTH (A) DESIGNED TO REDUCE OPERATING EXPENSES AND (B) REQUIRED TO
KEEP THE PROPERTY IN COMPLIANCE WITH ALL GOVERNMENTAL LAWS, RULES AND
REGULATIONS APPLICABLE THERETO, FROM TIME TO TIME, THE COST OF WHICH CAPITAL
IMPROVEMENTS SHALL BE REASONABLY AMORTIZED BY LANDLORD OVER THE USEFUL LIFE OF
THE IMPROVEMENT, IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES;
(VIII) ALL PROFESSIONAL FEES INCURRED IN CONNECTION WITH THE OPERATION,
MANAGEMENT AND MAINTENANCE OF THE PROPERTY; AND (IX) TAXES, AS HEREINAFTER
DEFINED IN SECTION 3.1.2.  NOTWITHSTANDING ANY OTHER PROVISION HEREIN TO THE
CONTRARY, IT IS AGREED THAT IF THE PROPERTY IS NOT FULLY OCCUPIED DURING ANY
CALENDAR YEAR, THEN AN ADJUSTMENT SHALL BE MADE IN COMPUTING THE OPERATING
EXPENSES FOR SUCH CALENDAR YEAR SO THAT THE OPERATING EXPENSES ARE COMPUTED AS
THOUGH THE PROPERTY HAD BEEN FULLY OCCUPIED DURING SUCH CALENDAR YEAR.  TO THE
EXTENT THAT LANDLORD INCURS ANY EXPENSES (SUCH AS, BY WAY OF ILLUSTRATION ONLY,
MULTI-PROPERTY  SERVICE CONTRACTS OR BLANKET INSURANCE POLICIES) IN RESPECT OF
BOTH THE PROPERTY AND ANY OTHER PROPERTIES OWNED BY LANDLORD, LANDLORD MAY
INCLUDE A FAIR AND EQUITABLE APPORTIONMENT OF SUCH EXPENSES IN OPERATING
EXPENSES.

2


--------------------------------------------------------------------------------





3.1.2.      TAXES.  THE TERM “TAXES,” AS REFERRED TO IN SECTION 3.1.1(IX) ABOVE
SHALL MEAN (I) ALL GOVERNMENTAL TAXES, ASSESSMENTS, FEES AND CHARGES OF EVERY
KIND OR NATURE (OTHER THAN LANDLORD’S INCOME TAXES), WHETHER GENERAL, SPECIAL,
ORDINARY OR EXTRAORDINARY, DUE AT ANY TIME OR FROM TIME TO TIME, DURING THE TERM
AND ANY EXTENSIONS THEREOF, IN CONNECTION WITH THE OWNERSHIP, LEASING, OR
OPERATION OF THE PROPERTY, OR OF THE PERSONAL PROPERTY AND EQUIPMENT LOCATED
THEREIN OR USED IN CONNECTION THEREWITH; AND (II) ANY REASONABLE EXPENSES
INCURRED BY LANDLORD IN CONTESTING SUCH TAXES OR ASSESSMENTS AND/OR THE ASSESSED
VALUE OF THE PROPERTY. FOR PURPOSES HEREOF, TENANT SHALL BE RESPONSIBLE FOR ANY
TAXES THAT ARE ASSESSED, BECOME A LIEN, OR ACCRUE DURING ANY OPERATING YEAR,
WHICH OBLIGATION SHALL SURVIVE THE TERMINATION OR EXPIRATION OF THIS LEASE.


3.1.3.      OPERATING YEAR.  THE TERM “OPERATING YEAR” SHALL MEAN THE CALENDAR
YEAR COMMENCING JANUARY 1ST OF EACH YEAR (INCLUDING THE CALENDAR YEAR WITHIN
WHICH THE COMMENCEMENT DATE OCCURS) DURING THE TERM.


3.2.         PAYMENT OF OPERATING EXPENSES.  TENANT SHALL PAY, AS ADDITIONAL
RENT AND IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 3.3, TENANT’S
PROPORTIONATE SHARE OF THE OPERATING EXPENSES AS SET FORTH IN SECTION 3.3. 
ADDITIONAL RENT COMMENCES TO ACCRUE UPON THE COMMENCEMENT DATE.  THE TENANT’S
PROPORTIONATE SHARE OF OPERATING EXPENSES PAYABLE HEREUNDER FOR THE OPERATING
YEARS IN WHICH THE TERM BEGINS AND ENDS SHALL BE PRORATED TO CORRESPOND TO THAT
PORTION OF SAID OPERATING YEARS OCCURRING WITHIN THE TERM.  TENANT’S
PROPORTIONATE SHARE OF OPERATING EXPENSES AND ANY OTHER SUMS DUE AND PAYABLE
UNDER THIS LEASE SHALL BE ADJUSTED UPON RECEIPT OF THE ACTUAL BILLS THEREFOR,
AND THE OBLIGATIONS OF THIS SECTION 3 SHALL SURVIVE THE TERMINATION OR
EXPIRATION OF THE LEASE.


3.3.         PAYMENT OF ADDITIONAL RENT.  LANDLORD SHALL HAVE THE RIGHT TO
REASONABLY ESTIMATE THE OPERATING EXPENSES FOR EACH OPERATING YEAR.  UPON
LANDLORD’S OR AGENT’S NOTICE TO TENANT OF SUCH ESTIMATED AMOUNT, TENANT SHALL
PAY, ON THE FIRST DAY OF EACH MONTH DURING THAT OPERATING YEAR, AN AMOUNT (THE
“ESTIMATED ADDITIONAL RENT”) EQUAL TO THE ESTIMATE OF THE TENANT’S PROPORTIONATE
SHARE OF OPERATING EXPENSES DIVIDED BY 12 (OR THE FRACTIONAL PORTION OF THE
OPERATING YEAR REMAINING AT THE TIME LANDLORD DELIVERS ITS NOTICE OF THE
ESTIMATED AMOUNTS DUE FROM TENANT FOR THAT OPERATING YEAR).  LANDLORD MAY DURING
THE COURSE OF ANY OPERATING YEAR, REDETERMINE THE AMOUNT OF ITS ESTIMATE OF
OPERATING EXPENSES FOR SUCH OPERATING YEAR AND ADJUST THE AMOUNT OF ESTIMATED
ADDITIONAL RENT  ACCORDINGLY, WHEREUPON TENANT SHALL PAY THE ADJUSTED ESTIMATED
ADDITIONAL RENT FROM AND AFTER THE FIRST DAY OF THE MONTH FOLLOWING THE MONTH IN
WHICH LANDLORD DELIVERS TO TENANT WRITTEN NOTICE OF  SUCH ADJUSTMENT OF
ESTIMATED ADDITIONAL RENT.  IF THE AGGREGATE AMOUNT OF ESTIMATED ADDITIONAL RENT
ACTUALLY PAID BY TENANT DURING ANY OPERATING YEAR IS LESS THAN TENANT’S ACTUAL
ULTIMATE LIABILITY FOR OPERATING EXPENSES FOR THAT PARTICULAR OPERATING YEAR,
TENANT SHALL PAY THE DEFICIENCY WITHIN 30 DAYS OF LANDLORD’S WRITTEN DEMAND
THEREFOR.  IF THE AGGREGATE AMOUNT OF ESTIMATED ADDITIONAL RENT ACTUALLY PAID BY
TENANT DURING A GIVEN OPERATING YEAR EXCEEDS TENANT’S ACTUAL LIABILITY FOR SUCH
OPERATING YEAR, THE EXCESS SHALL BE CREDITED AGAINST THE ESTIMATED ADDITIONAL
RENT NEXT DUE FROM TENANT DURING THE IMMEDIATELY SUBSEQUENT OPERATING YEAR,
EXCEPT THAT IN THE EVENT THAT SUCH EXCESS IS PAID BY TENANT DURING THE FINAL
LEASE YEAR, THEN UPON THE EXPIRATION OF THE TERM, LANDLORD OR AGENT SHALL PAY
TENANT THE THEN-APPLICABLE EXCESS PROMPTLY AFTER DETERMINATION THEREOF.  NO
INTEREST SHALL BE PAYABLE TO TENANT ON ACCOUNT OF PAYMENTS OF ESTIMATED
ADDITIONAL RENT, AND SUCH PAYMENTS MAY BE COMMINGLED. IF THERE EXISTS ANY
DISPUTE AS TO (I) THE AMOUNT OF ADDITIONAL RENT, (II) WHETHER A PARTICULAR
EXPENSE IS PROPERLY INCLUDED IN ADDITIONAL RENT OR (III) LANDLORD’S CALCULATION
OF ADDITIONAL RENT (EACH AN “ADDITIONAL RENT DISPUTE”), THE EVENTS, ERRORS, ACTS
OR OMISSIONS GIVING RISE TO SUCH ADDITIONAL RENT DISPUTE SHALL NOT CONSTITUTE A
BREACH OR DEFAULT BY LANDLORD UNDER THIS LEASE AND EVEN IF A JUDGMENT RESOLVING
THE ADDITIONAL RENT DISPUTE IS ENTERED AGAINST LANDLORD,  THIS LEASE SHALL
REMAIN IN FULL FORCE AND EFFECT AND LANDLORD SHALL NOT BE LIABLE FOR ANY
CONSEQUENTIAL DAMAGES RESULTING FROM THE EVENT, ERROR, ACT OR OMISSION GIVING
RISE TO SUCH ADDITIONAL RENT DISPUTE.  NOTWITHSTANDING THE EXISTENCE OF AN
ADDITIONAL RENT DISPUTE, TENANT SHALL PAY TIMELY THE AMOUNT OF ADDITIONAL RENT
WHICH IS IN DISPUTE AND WILL CONTINUE TO MAKE ALL SUBSEQUENT PAYMENTS OF
ADDITIONAL RENT AS AND WHEN REQUIRED UNDER THIS LEASE, PROVIDED THAT THE PAYMENT
OF SUCH DISPUTED AMOUNT AND OTHER AMOUNTS SHALL BE WITHOUT PREJUDICE TO TENANT’S
POSITION.

3.4          Intentionally Deleted.

3.5          Intentionally Deleted.


4.             USE OF PREMISES AND COMMON AREAS; SECURITY DEPOSIT.


4.1.         USE OF PREMISES AND PROPERTY.  THE PREMISES SHALL BE USED BY THE
TENANT FOR THE PURPOSE(S) SET FORTH IN SECTION 1.7 ABOVE AND FOR NO OTHER
PURPOSE WHATSOEVER.  TENANT SHALL NOT, AT ANY TIME, USE OR OCCUPY, OR SUFFER OR
PERMIT ANYONE TO USE OR OCCUPY, THE PREMISES, OR DO OR PERMIT ANYTHING TO BE
DONE IN THE PREMISES OR THE PROPERTY, IN ANY MANNER THAT MAY (A) VIOLATE ANY
CERTIFICATE OF OCCUPANCY FOR THE PREMISES OR THE PROPERTY; (B) CAUSE, OR BE
LIABLE TO CAUSE, INJURY TO, OR IN ANY WAY IMPAIR THE VALUE OR PROPER UTILIZATION
OF, ALL OR ANY PORTION OF THE PROPERTY (INCLUDING, BUT NOT LIMITED TO, THE
STRUCTURAL ELEMENTS OF THE PROPERTY) OR ANY EQUIPMENT, FACILITIES OR SYSTEMS
THEREIN; (C) CONSTITUTE A VIOLATION OF THE LAWS AND REQUIREMENTS OF ANY PUBLIC
AUTHORITY OR THE REQUIREMENTS OF INSURANCE BODIES OR THE RULES AND REGULATIONS
OF THE PROPERTY, INCLUDING ANY COVENANT, CONDITION OR RESTRICTION AFFECTING THE
PROPERTY; (D) EXCEED THE LOAD BEARING CAPACITY OF THE FLOOR OF THE PREMISES; (E)
IMPAIR OR TEND TO IMPAIR THE CHARACTER, REPUTATION OR APPEARANCE OF THE
PROPERTY; OR (E) UNREASONABLY ANNOY, INCONVENIENCE OR DISRUPT THE OPERATIONS OR
TENANCIES OF OTHER TENANTS OR USERS OF THE PROPERTY.  ON OR PRIOR TO THE DATE
HEREOF, TENANT HAS COMPLETED AND DELIVERED FOR THE BENEFIT OF LANDLORD A “TENANT
OPERATIONS INQUIRY FORM” IN THE FORM ATTACHED HERETO AS EXHIBIT D DESCRIBING THE
NATURE OF TENANT’S PROPOSED BUSINESS OPERATIONS AT THE PREMISES, WHICH FORM IS
INTENDED TO, AND SHALL BE, RELIED UPON BY LANDLORD.


4.2.         USE OF COMMON AREAS.  AS USED HEREIN, “COMMON AREAS” SHALL MEAN ALL
AREAS WITHIN THE PROPERTY THAT ARE AVAILABLE FOR THE COMMON USE OF TENANTS OF
THE PROPERTY AND THAT ARE NOT LEASED OR HELD FOR THE EXCLUSIVE USE OF TENANT OR
OTHER TENANTS OR LICENSEES, INCLUDING, BUT NOT LIMITED TO, PARKING AREAS,
DRIVEWAYS,

3


--------------------------------------------------------------------------------





SIDEWALKS, LOADING AREAS, ACCESS ROADS, CORRIDORS, LANDSCAPING AND PLANTED
AREAS.  TENANT SHALL HAVE THE NONEXCLUSIVE RIGHT TO USE THE COMMON AREAS FOR THE
PURPOSES INTENDED, SUBJECT TO SUCH REASONABLE RULES AND REGULATIONS AS LANDLORD
MAY UNIFORMLY ESTABLISH FROM TIME TO TIME.  TENANT SHALL NOT INTERFERE WITH THE
RIGHTS OF ANY OR ALL OF LANDLORD, OTHER TENANTS OR LICENSEES, OR ANY OTHER
PERSON ENTITLED TO USE THE COMMON AREAS.  WITHOUT LIMITATION OF THE FOREGOING,
TENANT SHALL NOT PARK OR STORE ANY VEHICLES OR TRAILERS ON, OR CONDUCT TRUCK
LOADING AND UNLOADING ACTIVITIES IN, THE COMMON AREAS IN A MANNER THAT
UNREASONABLY DISTURBS, DISRUPTS OR PREVENTS THE USE OF THE COMMON AREAS BY
LANDLORD, OTHER TENANTS OR LICENSEES OR OTHER PERSONS ENTITLED TO USE THE COMMON
AREAS.  LANDLORD, FROM TIME TO TIME, MAY CHANGE ANY OR ALL OF THE SIZE,
LOCATION, NATURE AND USE OF ANY OF THE COMMON AREAS ALTHOUGH SUCH CHANGES MAY
RESULT IN INCONVENIENCE TO TENANT, SO LONG AS SUCH CHANGES DO NOT MATERIALLY AND
ADVERSELY AFFECT TENANT’S USE OF THE PREMISES.  IN ADDITION TO THE FOREGOING,
LANDLORD MAY, AT ANY TIME, CLOSE OR SUSPEND ACCESS TO ANY COMMON AREAS TO
PERFORM ANY ACTS IN THE COMMON AREAS AS, IN LANDLORD’S REASONABLE JUDGMENT, ARE
DESIRABLE TO IMPROVE OR MAINTAIN EITHER OR BOTH OF THE PREMISES AND THE
PROPERTY, OR ARE REQUIRED IN ORDER TO SATISFY LANDLORD’S OBLIGATIONS UNDER
EITHER OR BOTH OF SECTIONS 13.2 AND 18; PROVIDED, HOWEVER, THAT LANDLORD SHALL
USE REASONABLE EFFORTS TO LIMIT ANY DISRUPTION OF TENANT’S USE AND OPERATION OF
THE PREMISES IN CONNECTION THEREWITH.


4.3.         SIGNAGE.  TENANT SHALL NOT AFFIX ANY SIGN OF ANY SIZE OR CHARACTER
TO ANY PORTION OF THE PROPERTY, WITHOUT PRIOR WRITTEN APPROVAL OF LANDLORD,
WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.  TENANT SHALL
REMOVE ALL SIGNS OF TENANT UPON THE EXPIRATION OR EARLIER TERMINATION OF THIS
LEASE AND IMMEDIATELY REPAIR ANY DAMAGE TO EITHER OR BOTH OF THE PROPERTY AND
THE PREMISES CAUSED BY, OR RESULTING FROM, SUCH REMOVAL.


4.4.         SECURITY/DAMAGE DEPOSIT.  SIMULTANEOUSLY WITH THE EXECUTION AND
DELIVERY OF THIS LEASE, TENANT SHALL DEPOSIT WITH LANDLORD OR AGENT THE SUM SET
FORTH IN SECTION 1.10 ABOVE, IN CASH (THE “SECURITY”), REPRESENTING SECURITY FOR
THE PERFORMANCE BY TENANT OF THE COVENANTS AND OBLIGATIONS HEREUNDER.  THE
SECURITY SHALL BE HELD BY LANDLORD OR AGENT, WITHOUT INTEREST, IN FAVOR OF
TENANT; PROVIDED, HOWEVER, THAT NO TRUST RELATIONSHIP SHALL BE DEEMED CREATED
THEREBY AND THE SECURITY MAY BE COMMINGLED WITH OTHER ASSETS OF LANDLORD.  IF
TENANT DEFAULTS IN THE PERFORMANCE OF ANY OF ITS COVENANTS HEREUNDER, LANDLORD
OR AGENT MAY, WITHOUT NOTICE TO TENANT, APPLY ALL OR ANY PART OF THE SECURITY,
TO THE EXTENT REQUIRED FOR THE PAYMENT OF ANY RENT OR OTHER SUMS DUE FROM TENANT
HEREUNDER, IN ADDITION TO ANY OTHER REMEDIES AVAILABLE TO LANDLORD.  IN THE
EVENT THE SECURITY IS SO APPLIED, TENANT SHALL, UPON DEMAND, IMMEDIATELY DEPOSIT
WITH LANDLORD OR AGENT A SUM EQUAL TO THE AMOUNT SO USED.  IF TENANT FULLY AND
FAITHFULLY COMPLIES WITH ALL THE COVENANTS AND OBLIGATIONS HEREUNDER, THE
SECURITY (OR ANY BALANCE THEREOF) SHALL BE RETURNED TO TENANT WITHIN 30 DAYS
AFTER THE LAST TO OCCUR OF (I) THE DATE THE TERM EXPIRES OR TERMINATES OR (II)
DELIVERY TO LANDLORD OF POSSESSION OF THE PREMISES.  LANDLORD MAY DELIVER THE
SECURITY TO ANY PURCHASER OF LANDLORD’S INTEREST IN THE PREMISES [OR ANY
SUCCESSOR LANDLORD (DEFINED BELOW), IF APPLICABLE], AND THEREUPON LANDLORD AND
AGENT SHALL BE DISCHARGED FROM ANY FURTHER LIABILITY WITH RESPECT TO THE
SECURITY.


4.5.         PARKING.  TENANT SHALL HAVE THE RIGHT TO USE TWENTY-FIVE (25)
DEDICATED PARKING SPACES, THE LOCATION OF WHICH SHALL BE DETERMINED BY LANDLORD
IN ITS REASONABLE DIRECTION.


5.             CONDITION AND DELIVERY OF PREMISES.


5.1.         CONDITION OF PREMISES.  TENANT AGREES THAT TENANT IS FAMILIAR WITH
THE CONDITION OF BOTH THE PREMISES AND THE PROPERTY, AND TENANT HEREBY ACCEPTS
THE FOREGOING ON AN “AS-IS,” “WHERE-IS” BASIS.  TENANT ACKNOWLEDGES THAT NEITHER
LANDLORD NOR AGENT, NOR ANY REPRESENTATIVE OF LANDLORD, HAS MADE ANY
REPRESENTATION AS TO THE CONDITION OF THE FOREGOING OR THE SUITABILITY OF THE
FOREGOING FOR TENANT’S INTENDED USE.  TENANT REPRESENTS AND WARRANTS THAT TENANT
HAS MADE ITS OWN INSPECTION OF THE FOREGOING.  NEITHER LANDLORD NOR AGENT SHALL
BE OBLIGATED TO MAKE ANY REPAIRS, REPLACEMENTS OR IMPROVEMENTS (WHETHER
STRUCTURAL OR OTHERWISE) OF ANY KIND OR NATURE TO THE FOREGOING IN CONNECTION
WITH, OR IN CONSIDERATION OF, THIS LEASE, EXCEPT (A) AS SET FORTH IN SECTIONS
13.2 AND 18 AND (B) WITH RESPECT TO ALL (IF ANY) REPAIRS AND IMPROVEMENTS
EXPRESSLY AND SPECIFICALLY DESCRIBED IN EXHIBIT B ATTACHED HERETO (“LANDLORD
WORK ITEMS”).  LANDLORD AGREES TO MAKE REASONABLE EFFORTS TO ENFORCE, OR CAUSE
AGENT TO ENFORCE, UPON TENANT’S REQUEST, ALL MANUFACTURER’S OR CONTRACTOR’S
WARRANTIES, IF ANY, ISSUED IN CONNECTION WITH ANY OF THE LANDLORD WORK ITEMS.


5.2.         DELAY IN COMMENCEMENT.  LANDLORD SHALL NOT BE LIABLE TO TENANT IF
LANDLORD DOES NOT DELIVER POSSESSION OF THE PREMISES TO TENANT ON THE
COMMENCEMENT DATE.  THE OBLIGATIONS OF TENANT UNDER THE LEASE SHALL NOT BE
AFFECTED THEREBY, EXCEPT THAT THE COMMENCEMENT DATE SHALL BE DELAYED UNTIL
LANDLORD DELIVERS POSSESSION OF THE PREMISES TO TENANT, AND THE LEASE TERM SHALL
BE EXTENDED BY A PERIOD EQUAL TO THE NUMBER OF DAYS OF DELAY IN DELIVERY OF
POSSESSION OF THE PREMISES TO TENANT, PLUS THE NUMBER OF DAYS NECESSARY TO END
THE LEASE TERM ON THE LAST DAY OF A MONTH.


5.3.         CONFIRMATION OF COMMENCEMENT DATE.  UPON LANDLORD’S DELIVERY OF
POSSESSION, AND AS A CONDITION PRECEDENT TO SUCH DELIVERY, OF THE PREMISES TO
TENANT, TENANT SHALL DELIVER TO LANDLORD A CONFIRMATION OF COMMENCEMENT DATE IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT E.


5.4.         ACCESS.


5.4.1.      EARLY ACCESS.  LANDLORD SHALL ALLOW TENANT ACCESS TO THE PREMISES
COMMENCING ON JULY 1, 2006, FOR THE PURPOSE OF INSTALLING FIXTURES IN THE
PREMISES, PROVIDED TENANT SHALL PROVIDE LANDLORD WITH AT LEAST THREE (3)
BUSINESS DAYS’ PRIOR WRITTEN NOTICE OF THE DATE ON WHICH TENANT DESIRES TO HAVE
ACCESS TO THE PREMISES (THE “ACCESS DATE”).  ANY ACCESS PRIOR TO THE
COMMENCEMENT DATE SHALL BE SUBJECT TO ALL OF THE TERMS AND CONDITIONS OF THIS
LEASE, EXCEPT THAT TENANT SHALL NOT BE REQUIRED TO PAY BASE RENT OR ADDITIONAL
RENT UNTIL THE COMMENCEMENT DATE.  AMONG OTHER THINGS, PRIOR TO THE ACCESS DATE,
TENANT SHALL DELIVER TO LANDLORD EVIDENCE REASONABLY ACCEPTABLE TO LANDLORD THAT
TENANT IS IN COMPLIANCE WITH THE INSURANCE REQUIREMENTS OF THIS LEASE.  TENANT
SHALL ACT IN GOOD FAITH TO MINIMIZE INTERFERENCE WITH THE WORK BEING PERFORMED
BY LANDLORD AT THE PREMISES.

4


--------------------------------------------------------------------------------





5.4.2.      TEMPORARY USE.  SUBJECT TO THE TERMS AND CONDITIONS HEREOF, LANDLORD
HEREBY GRANTS TO TENANT A LICENSE TO THE EXISTING OFFICE SPACE IN THE EAST END
OF THE BUILDING (THE “EXISTING OFFICE”).  SUCH USE SHALL BE SUBJECT TO ALL OF
THE TERMS AND CONDITIONS OF THE LEASE, EXCEPT THAT TENANT SHALL NOT BE REQUIRED
TO PAY ANY BASE RENT OR ADDITIONAL RENT FOR THE EXISTING OFFICE.  THE LICENSE
GRANTED IN THIS SECTION 5.4.2 SHALL COMMENCE ON THE COMMENCEMENT DATE AND SHALL
EXPIRE UPON THE COMPLETION OF THE CONSTRUCTION BY LANDLORD OF THE TI WORK (AS
DEFINED IN EXHIBIT B ATTACHED HERETO).  LANDLORD SHALL REIMBURSE TENANT FOR ALL
REASONABLE, OUT-OF-POCKET EXPENSES ACTUALLY INCURRED BY TENANT IN CONNECTION
WITH MOVING ITS BUSINESS OPERATIONS FROM THE EXISTING OFFICE TO THE NEW OFFICE
(AS DEFINED IN EXHIBIT B ATTACHED HERETO).


6.             SUBORDINATION; NOTICES TO SUPERIOR LESSORS AND MORTGAGEES;
ATTORNMENT.


6.1.         SUBORDINATION.  PROVIDED THAT TENANT IS PROVIDED WITH A 
SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT DULY EXECUTED BY THE
HOLDER OF ANY MORTGAGE OR DEED OF TRUST OR THE LANDLORD PURSUANT TO ANY GROUND
LEASE, THIS LEASE SHALL BE SUBJECT AND SUBORDINATE AT ALL TIMES TO (A) ALL
GROUND LEASES OR UNDERLYING LEASES THAT MAY NOW EXIST OR HEREAFTER BE EXECUTED
AFFECTING EITHER OR BOTH OF THE PREMISES AND THE PROPERTY AND (B) ANY MORTGAGE
OR DEED OF TRUST THAT MAY NOW EXIST OR HEREAFTER BE PLACED UPON, AND ENCUMBER,
ANY OR ALL OF (X) THE PROPERTY; (Y) ANY GROUND LEASES OR UNDERLYING LEASES FOR
THE BENEFIT OF THE PROPERTY; AND (Z) ALL OR ANY PORTION OF LANDLORD’S INTEREST
OR ESTATE IN ANY OF SAID ITEMS.  NOTWITHSTANDING THE FOREGOING, LANDLORD SHALL
HAVE THE RIGHT TO SUBORDINATE OR CAUSE TO BE SUBORDINATED ANY SUCH GROUND LEASES
OR UNDERLYING LEASES THAT BENEFIT THE PROPERTY OR ANY SUCH MORTGAGE OR DEED OF
TRUST LIENS TO THIS LEASE.  TENANT SHALL EXECUTE AND DELIVER, UPON DEMAND BY
LANDLORD AND IN THE FORM REASONABLY REQUESTED BY LANDLORD, ANY ADDITIONAL
DOCUMENTS EVIDENCING THE PRIORITY OF SUBORDINATION OF THIS LEASE WITH RESPECT TO
ANY SUCH GROUND LEASES OR UNDERLYING LEASES FOR THE BENEFIT OF THE PROPERTY OR
ANY SUCH MORTGAGE OR DEED OF TRUST.


6.2.         ESTOPPEL CERTIFICATES.  TENANT AGREES, FROM TIME TO TIME AND WITHIN
10 DAYS AFTER REQUEST BY LANDLORD, TO DELIVER TO LANDLORD, OR LANDLORD’S
DESIGNEE, AN ESTOPPEL CERTIFICATE STATING SUCH MATTERS PERTAINING TO THIS LEASE
AS MAY BE REASONABLY REQUESTED BY LANDLORD.  FAILURE BY TENANT TO TIMELY EXECUTE
AND DELIVER SUCH CERTIFICATE SHALL CONSTITUTE AN EVENT OF DEFAULT AND AN
ACCEPTANCE OF THE PREMISES AND ACKNOWLEDGMENT BY TENANT THAT THE STATEMENTS
INCLUDED THEREIN ARE TRUE AND CORRECT WITHOUT EXCEPTION. LANDLORD AND TENANT
INTEND THAT ANY STATEMENT DELIVERED PURSUANT TO THIS SECTION MAY BE RELIED UPON
BY ANY PROSPECTIVE PURCHASER OR MORTGAGEE OF THE PROPERTY OR OF ANY INTEREST
THEREIN OR ANY OTHER LANDLORD DESIGNEE.


6.3.         TRANSFER FOR LANDLORD. IN THE EVENT OF A SALE OR CONVEYANCE BY
LANDLORD OF THE PROPERTY, THE SAME SHALL OPERATE TO RELEASE LANDLORD FROM ANY
FUTURE LIABILITY FOR ANY OF THE COVENANTS OR CONDITIONS, EXPRESS OR IMPLIED,
HEREIN CONTAINED IN FAVOR OF TENANT, AND IN SUCH EVENT TENANT AGREES TO LOOK
SOLELY TO LANDLORD’S SUCCESSOR IN INTEREST WITH RESPECT THERETO AND AGREES TO
ATTORN TO SUCH SUCCESSOR.


7.             QUIET ENJOYMENT.  SUBJECT TO THE PROVISIONS OF THIS LEASE, SO
LONG AS TENANT PAYS ALL OF THE RENT AND PERFORMS ALL OF ITS OTHER OBLIGATIONS
HEREUNDER, TENANT SHALL NOT BE DISTURBED IN ITS POSSESSION OF THE PREMISES BY
LANDLORD, AGENT OR ANY OTHER PERSON LAWFULLY CLAIMING THROUGH OR UNDER LANDLORD;
PROVIDED, HOWEVER, IN ADDITION TO LANDLORD’S RIGHTS UNDER SECTION 16 AND
ELSEWHERE IN THIS LEASE, LANDLORD AND LANDLORD’S AGENTS, EMPLOYEES, CONTRACTORS
AND REPRESENTATIVES SHALL BE PROVIDED REASONABLE ACCESS TO THE PREMISES SUCH
THAT LANDLORD AND LANDLORD’S AGENTS, EMPLOYEES, CONTRACTORS AND REPRESENTATIVES
MAY PERFORM THE GENERAL MAINTENANCE SERVICES (AS HEREINAFTER DEFINED) WITHOUT
UNDUE INTERRUPTION, DELAY OR HINDRANCE.  THIS COVENANT SHALL BE CONSTRUED AS A
COVENANT RUNNING WITH THE PROPERTY AND IS NOT A PERSONAL COVENANT OF LANDLORD. 
TENANT SHALL NOT UNREASONABLY INTERRUPT, DELAY, PREVENT OR HINDER THE
PERFORMANCE OF THE GENERAL MAINTENANCE SERVICES BY OR ON BEHALF OF LANDLORD. 
NOTWITHSTANDING THE FOREGOING, HOWEVER, TENANT ACKNOWLEDGES AND AGREES THAT
LANDLORD SHALL HAVE THE UNFETTERED AND UNILATERAL RIGHT TO USE PORTIONS OF THE
COMMON AREAS (INCLUSIVE OF THE ROOF OF THE BUILDING) FOR SUCH PURPOSES AND USES
AS LANDLORD MAY DESIRE; PROVIDED, HOWEVER, THAT IN ALL EVENTS AND UNDER ALL
CIRCUMSTANCES, LANDLORD’S USE OF ANY PORTION OF THE COMMON AREAS SHALL NOT
INTERFERE, IN ANY MATERIAL RESPECT, WITH ANY OR ALL OF (A) TENANT’S RIGHTS TO
OCCUPY AND USE THE COMMON AREAS (IN THE MANNER AND FOR THE PURPOSES CONTEMPLATED
HEREUNDER); (B) TENANT’S RIGHT TO UTILIZE THE VEHICULAR PARKING AREAS LOCATED ON
THE COMMON AREAS; AND (C) TENANT’S RIGHT OF ACCESS, INGRESS AND EGRESS TO AND
FROM THE COMMON AREAS.


8.             ASSIGNMENT, SUBLETTING AND MORTGAGING.


8.1.         PROHIBITION.  TENANT ACKNOWLEDGES THAT THIS LEASE AND THE RENT DUE
UNDER THIS LEASE HAVE BEEN AGREED TO BY LANDLORD IN RELIANCE UPON TENANT’S
REPUTATION AND CREDITWORTHINESS AND UPON THE CONTINUED OPERATION OF THE PREMISES
BY TENANT FOR THE PARTICULAR USE DESCRIBED IN SECTION 4.1 ABOVE; THEREFORE,
TENANT SHALL NOT, WHETHER VOLUNTARILY, OR BY OPERATION OF LAW, OR OTHERWISE: (A)
ASSIGN OR OTHERWISE TRANSFER THIS LEASE; (B) SUBLET THE PREMISES OR ANY PART
THEREOF, OR ALLOW THE SAME TO BE USED OR OCCUPIED BY ANYONE OTHER THAN TENANT;
OR (C) MORTGAGE, PLEDGE, ENCUMBER, OR OTHERWISE HYPOTHECATE THIS LEASE OR THE
PREMISES, OR ANY PART THEREOF, IN ANY MANNER WHATSOEVER, WITHOUT IN EACH
INSTANCE OBTAINING THE PRIOR WRITTEN CONSENT OF LANDLORD, WHICH CONSENT MAY BE
GIVEN OR WITHHELD IN LANDLORD’S SOLE DISCRETION.  ANY PURPORTED ASSIGNMENT,
MORTGAGE, TRANSFER, PLEDGE OR SUBLEASE MADE WITHOUT THE PRIOR WRITTEN CONSENT OF
LANDLORD SHALL BE ABSOLUTELY NULL AND VOID.  NO ASSIGNMENT OF THIS LEASE SHALL
BE EFFECTIVE AND VALID UNLESS AND UNTIL THE ASSIGNEE EXECUTES AND DELIVERS TO
LANDLORD ANY AND ALL DOCUMENTATION REASONABLY REQUIRED BY LANDLORD IN ORDER TO
EVIDENCE ASSIGNEE’S ASSUMPTION OF ALL OBLIGATIONS OF TENANT HEREUNDER.  ANY
CONSENT BY LANDLORD TO A PARTICULAR ASSIGNMENT, SUBLEASE OR MORTGAGE SHALL NOT
CONSTITUTE CONSENT OR APPROVAL OF ANY SUBSEQUENT ASSIGNMENT, SUBLEASE OR
MORTGAGE, AND LANDLORD’S WRITTEN APPROVAL SHALL BE REQUIRED IN ALL SUCH
INSTANCES.  NO CONSENT BY LANDLORD TO ANY ASSIGNMENT OR SUBLEASE SHALL BE DEEMED
TO RELEASE TENANT FROM ITS OBLIGATIONS HEREUNDER AND TENANT SHALL REMAIN FULLY
LIABLE FOR PERFORMANCE OF ALL OBLIGATIONS UNDER THIS LEASE.

5


--------------------------------------------------------------------------------





8.2.         RIGHTS OF LANDLORD.  IF THIS LEASE IS ASSIGNED, OR IF THE PREMISES
(OR ANY PART THEREOF) ARE SUBLET OR USED OR OCCUPIED BY ANYONE OTHER THAN
TENANT, WHETHER OR NOT IN VIOLATION OF THIS LEASE, LANDLORD OR AGENT MAY
(WITHOUT PREJUDICE TO, OR WAIVER OF ITS RIGHTS), COLLECT RENT FROM THE ASSIGNEE,
SUBTENANT OR OCCUPANT.  LANDLORD OR AGENT MAY APPLY THE NET AMOUNT COLLECTED TO
THE RENT HEREIN RESERVED, BUT NO SUCH ASSIGNMENT, SUBLETTING, OCCUPANCY OR
COLLECTION SHALL BE DEEMED A WAIVER OF ANY OF THE PROVISIONS OF THIS SECTION 8. 
WITH RESPECT TO THE ALLOCABLE PORTION OF THE PREMISES SUBLET, IN THE EVENT THAT
THE TOTAL RENT AND ANY OTHER CONSIDERATIONS RECEIVED UNDER ANY SUBLEASE BY
TENANT IS GREATER THAN THE TOTAL RENT REQUIRED TO BE PAID, FROM TIME TO TIME,
UNDER THIS LEASE, TENANT SHALL PAY TO LANDLORD ONE HUNDRED PERCENT (100%) OF
SUCH EXCESS AS RECEIVED FROM ANY SUBTENANT AND SUCH AMOUNT SHALL BE DEEMED A
COMPONENT OF THE ADDITIONAL RENT.


8.3.         PERMITTED TRANSFERS.  THE PROVISIONS OF SECTION 8.1(A) SHALL APPLY
TO A TRANSFER OF A MAJORITY (I.E. GREATER THAN 50% INTEREST) OF THE VOTING STOCK
OF TENANT OR TO ANY OTHER CHANGE IN VOTING CONTROL OF TENANT (IF TENANT IS A
CORPORATION), OR TO A TRANSFER OF A MAJORITY OF THE GENERAL PARTNERSHIP OR
MEMBERSHIP INTERESTS IN TENANT (IF TENANT IS A PARTNERSHIP OR A LIMITED
LIABILITY COMPANY) OR TO A CHANGE IN THE MANAGERIAL CONTROL OF TENANT, OR TO ANY
COMPARABLE TRANSACTION INVOLVING ANY OTHER FORM OF BUSINESS ENTITY, WHETHER
EFFECTUATED IN ONE  OR MORE TRANSACTIONS, AS IF SUCH TRANSFER WERE AN ASSIGNMENT
OF THIS LEASE; BUT SAID PROVISIONS SHALL NOT APPLY TO SUCH A TRANSFER, PROVIDED,
IN ANY OF SUCH EVENTS, THE SUCCESSOR TO TENANT (OR ANY PARTY REMAINING LIABLE
FOR THE OBLIGATIONS OF TENANT HEREUNDER):  (I) HAS A TANGIBLE NET WORTH AT LEAST
EQUAL TO THE TANGIBLE NET WORTH OF TENANT AS OF THE COMMENCEMENT DATE OR (II) IS
CAPABLE OF SATISFYING TENANT’S OBLIGATIONS HEREUNDER, IN LANDLORD’S REASONABLE
JUDGMENT.  ANY SUCH PERMITTED TRANSFEREE SHALL EXECUTE AND DELIVER TO LANDLORD
ANY AND ALL DOCUMENTATION REASONABLY REQUIRED BY LANDLORD IN ORDER TO EVIDENCE
ASSIGNEE’S ASSUMPTION OF ALL OBLIGATIONS OF TENANT HEREUNDER.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 8.3, IN NO EVENT MAY TENANT
ASSIGN, MORTGAGE, TRANSFER, PLEDGE OR SUBLEASE THIS LEASE TO ANY ENTITY
WHATSOEVER IF, AT THE TIME OF SUCH ASSIGNMENT, MORTGAGE, TRANSFER, PLEDGE OR
SUBLEASE, TENANT IS IN DEFAULT UNDER THIS LEASE.


9.             COMPLIANCE WITH LAWS.


9.1.         COMPLIANCE WITH LAWS.  TENANT SHALL, AT ITS SOLE EXPENSE
(REGARDLESS OF THE COST THEREOF), COMPLY WITH ALL LOCAL, STATE AND FEDERAL LAWS,
RULES, REGULATIONS AND REQUIREMENTS NOW OR HEREAFTER IN FORCE AND ALL JUDICIAL
AND ADMINISTRATIVE DECISIONS IN CONNECTION WITH THE ENFORCEMENT THEREOF
(COLLECTIVELY, “LAWS”), PERTAINING TO EITHER OR BOTH OF THE PREMISES AND
TENANT’S USE AND OCCUPANCY THEREOF.  IF ANY LICENSE OR PERMIT IS REQUIRED FOR
THE CONDUCT OF TENANT’S BUSINESS IN THE PREMISES, TENANT, AT ITS EXPENSE, SHALL
PROCURE SUCH LICENSE PRIOR TO THE COMMENCEMENT DATE, AND SHALL MAINTAIN SUCH
LICENSE OR PERMIT IN GOOD STANDING THROUGHOUT THE TERM.  TENANT SHALL GIVE
PROMPT NOTICE TO LANDLORD OF ANY WRITTEN NOTICE IT RECEIVES OF THE ALLEGED
VIOLATION OF ANY LAW OR REQUIREMENT OF ANY GOVERNMENTAL OR ADMINISTRATIVE
AUTHORITY WITH RESPECT TO EITHER OR BOTH OF THE PREMISES AND THE USE OR
OCCUPATION THEREOF. THE JUDGMENT OF ANY COURT OF COMPETENT JURISDICTION, OR THE
ADMISSION OF TENANT IN ANY ACTION OR PROCEEDING AGAINST TENANT, WHETHER LANDLORD
IS A PARTY THERETO OR NOT, THAT ANY SUCH LAW PERTAINING TO THE PREMISES HAS BEEN
VIOLATED, SHALL BE CONCLUSIVE OF THAT FACT AS BETWEEN LANDLORD AND TENANT.


9.2.         HAZARDOUS MATERIALS.  TENANT AGREES AND COVENANTS THAT: (I) TENANT
SHALL, AT ITS OWN COST, AT ALL TIMES COMPLY (AND CAUSE ALL OTHERS TO COMPLY)
WITH ALL LAWS (FEDERAL, STATE OR LOCAL) RELATING TO HAZARDOUS MATERIALS,
INCLUDING, BUT NOT LIMITED TO, ALL ENVIRONMENTAL LAWS (DEFINED BELOW), AND
TENANT SHALL FURTHER, AT ITS OWN COST, OBTAIN AND MAINTAIN IN FULL FORCE AND
EFFECT AT ALL TIMES ALL PERMITS AND OTHER APPROVALS REQUIRED IN CONNECTION
THEREWITH; (II) TENANT SHALL PROMPTLY PROVIDE LANDLORD OR AGENT WITH COMPLETE
COPIES OF ALL COMMUNICATIONS, PERMITS OR AGREEMENTS WITH, FROM OR ISSUED BY ANY
GOVERNMENTAL AUTHORITY OR AGENCY (FEDERAL, STATE OR LOCAL) OR ANY PRIVATE ENTITY
RELATING IN ANY WAY TO THE PRESENCE, RELEASE, THREAT OF RELEASE, OR PLACEMENT OF
HAZARDOUS MATERIALS ON OR IN THE PREMISES OR ANY PORTION OF THE PROPERTY, OR THE
GENERATION, TRANSPORTATION, STORAGE, USE, TREATMENT, OR DISPOSAL AT, ON, IN OR
FROM THE PREMISES, OF ANY HAZARDOUS MATERIALS; (III) LANDLORD, AGENT AND THEIR
RESPECTIVE AGENTS AND EMPLOYEES SHALL HAVE THE RIGHT TO EITHER OR BOTH (X) ENTER
THE PREMISES AND (Y) CONDUCT APPROPRIATE TESTS FOR THE PURPOSES OF ASCERTAINING
TENANT’S COMPLIANCE WITH ALL APPLICABLE LAWS (INCLUDING ENVIRONMENTAL LAWS),
RULES OR PERMITS RELATING IN ANY WAY TO THE GENERATION, TRANSPORT, STORAGE, USE,
TREATMENT, DISPOSAL OR PRESENCE OF HAZARDOUS MATERIALS ON, AT, IN OR FROM ALL OR
ANY PORTION OF EITHER OR BOTH OF THE PREMISES AND THE PROPERTY; AND (IV) UPON
WRITTEN REQUEST BY LANDLORD OR AGENT, TENANT SHALL PROVIDE LANDLORD WITH THE
RESULTS OF REASONABLY APPROPRIATE TESTS OF AIR, WATER OR SOIL TO DEMONSTRATE
THAT TENANT COMPLIES WITH ALL APPLICABLE LAWS, RULES OR PERMITS RELATING IN ANY
WAY TO THE GENERATION, TRANSPORT, STORAGE, USE, TREATMENT, DISPOSAL OR PRESENCE
OF HAZARDOUS MATERIALS ON, AT, IN OR FROM ALL OR ANY PORTION OF EITHER OR BOTH
OF THE PREMISES AND THE PROPERTY.  THIS SECTION 9.2 DOES NOT AUTHORIZE THE
GENERATION, TRANSPORTATION, STORAGE, USE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS
MATERIALS AT, TO, FROM, ON OR IN THE PREMISES IN CONTRAVENTION OF THIS SECTION
9.  IF, AT ANY TIME OR FROM TIME TO TIME DURING THE TERM (OR ANY EXTENSION
THEREOF), ANY HAZARDOUS MATERIAL (DEFINED BELOW) IS GENERATED, CREATED, 
TRANSPORTED, STORED, USED, TREATED OR DISPOSED OF AT, TO, FROM, ON OR IN EITHER
OR BOTH OF THE PREMISES AND THE PROPERTY BY, OR AS A RESULT OF ANY ACT OR
OMISSION OF, ANY OR ALL OF TENANT AND ANY OR ALL OF TENANT’S PARTIES (DEFINED
BELOW), TENANT COVENANTS TO INVESTIGATE, CLEAN UP AND OTHERWISE REMEDIATE, AT
TENANT’S SOLE EXPENSE, ANY RELEASE OF HAZARDOUS MATERIALS CAUSED, CONTRIBUTED
TO, OR CREATED BY ANY OR ALL OF (A) TENANT AND (B) ANY OR ALL OF TENANT’S
OFFICERS, DIRECTORS, MEMBERS, MANAGERS, PARTNERS, INVITEES, AGENTS, EMPLOYEES,
CONTRACTORS OR REPRESENTATIVES (“TENANT PARTIES”) DURING THE TERM.  SUCH
INVESTIGATION AND REMEDIATION SHALL BE PERFORMED ONLY AFTER TENANT HAS OBTAINED
LANDLORD’S PRIOR WRITTEN CONSENT; PROVIDED, HOWEVER, THAT TENANT SHALL BE
ENTITLED TO RESPOND IMMEDIATELY TO AN EMERGENCY WITHOUT FIRST OBTAINING SUCH
CONSENT.  ALL REMEDIATION SHALL BE PERFORMED IN STRICT COMPLIANCE WITH
ENVIRONMENTAL LAWS IN ACCORDANCE WITH THE HIGHEST STANDARDS OF REMEDIATION AND
TO THE REASONABLE SATISFACTION OF LANDLORD.  TENANT SHALL BE LIABLE FOR ANY AND
ALL CONDITIONS COVERED HEREBY, AND FOR ALL COSTS RELATING THERETO, THAT ARE
CAUSED OR CREATED BY ANY OR ALL OF TENANT AND ANY OR ALL OF TENANT’S PARTIES. 
TENANT SHALL NOT ENTER INTO ANY SETTLEMENT AGREEMENT, CONSENT DECREE OR OTHER
COMPROMISE WITH RESPECT TO ANY CLAIMS RELATING TO ANY HAZARDOUS MATERIALS IN ANY
WAY CONNECTED TO THE PREMISES WITHOUT FIRST OBTAINING LANDLORD’S WRITTEN CONSENT
(WHICH CONSENT MAY BE GIVEN OR WITHHELD IN LANDLORD’S SOLE, BUT REASONABLE,
DISCRETION) AND AFFORDING LANDLORD THE REASONABLE OPPORTUNITY TO PARTICIPATE IN
ANY SUCH PROCEEDINGS.  AS USED HEREIN, THE TERM (X) “ENVIRONMENTAL LAWS” SHALL
MEAN ANY AND ALL LAWS PERTAINING TO HAZARDOUS MATERIALS OR

6


--------------------------------------------------------------------------------





THAT OTHERWISE DEAL WITH, OR RELATE TO, AIR OR WATER QUALITY, AIR EMISSIONS,
SOIL OR GROUND CONDITIONS OR OTHER ENVIRONMENTAL MATTERS OF ANY KIND; AND (Y)
“HAZARDOUS MATERIALS” SHALL MEAN ANY WASTE, MATERIAL OR SUBSTANCE (WHETHER IN
THE FORM OF LIQUIDS, SOLIDS OR GASES, AND WHETHER OR NOT ORGANIC OR INORGANIC OR
EMBEDDED OR AIRBORNE) THAT IS OR MAY BE DEEMED TO BE OR INCLUDE A PESTICIDE,
PETROLEUM, ASBESTOS, POLYCHLORINATED BIPHENYL, RADIOACTIVE MATERIAL, UREA
FORMALDEHYDE OR ANY OTHER POLLUTANT OR CONTAMINANT OR MATERIAL OR SUBSTANCE THAT
IS OR MAY BE DEEMED TO BE HAZARDOUS, TOXIC, IGNITABLE, REACTIVE, CORROSIVE,
DANGEROUS, HARMFUL OR INJURIOUS, OR THAT PRESENTS A RISK TO PUBLIC HEALTH OR TO
THE ENVIRONMENT, AND THAT IS OR BECOMES REGULATED BY ANY ENVIRONMENTAL LAW.  THE
UNDERTAKINGS, COVENANTS AND OBLIGATIONS IMPOSED ON TENANT UNDER THIS SECTION 9.2
SHALL SURVIVE THE TERMINATION OR EXPIRATION OF THIS LEASE.


9.3.         PRESUMPTIONS.  IN ANY CASE WHERE THERE IS ANY DISPUTE OR
CONTROVERSY REGARDING THE SOURCE OF ANY HAZARDOUS MATERIALS, UNLESS IT IS
CLEARLY AND INDISPUTABLY PROVEN THAT SUCH HAZARDOUS MATERIALS WERE PRESENT IN
THE PREMISES ON OR BEFORE THE LEASE EXECUTION DATE OR THEREAFTER PLACED THEREIN
BY (A)  LANDLORD OR ITS EMPLOYEES, AGENTS OR CONTRACTORS, OR (B) BY ANY TENANT
OF THE BUILDING OTHER THAN TENANT, OR (C) BY ANY OTHER THIRD PARTY NOT
AFFILIATED WITH TENANT, IT SHALL BE CONCLUSIVELY DEEMED FOR ALL PURPOSES OF THIS
LEASE THAT SUCH HAZARDOUS MATERIALS WERE PLACED IN THE PREMISES BY TENANT OR ONE
OF THE TENANT PARTIES.


10.          INSURANCE.


10.1.       INSURANCE TO BE MAINTAINED BY LANDLORD.  LANDLORD SHALL MAINTAIN (A)
“ALL-RISK” PROPERTY INSURANCE POLICY COVERING THE PROPERTY (AT ITS FULL
REPLACEMENT COST), BUT EXCLUDING TENANT’S PROPERTY (DEFINED BELOW), AND (B)
COMMERCIAL GENERAL PUBLIC LIABILITY INSURANCE COVERING LANDLORD FOR CLAIMS
ARISING OUT OF LIABILITY FOR BODILY INJURY, DEATH, PERSONAL INJURY, ADVERTISING
INJURY AND PROPERTY DAMAGE OCCURRING IN AND ABOUT THE PROPERTY AND OTHERWISE
RESULTING FROM ANY ACTS AND OPERATIONS OF LANDLORD, ITS AGENTS AND EMPLOYEES,
AND (C) RENT LOSS INSURANCE, ALL OF THE ABOVE WITH LIMITS THAT ARE REQUIRED BY
ANY LENDER(S) OF LANDLORD, OR AS ARE OTHERWISE REASONABLY DETERMINED BY
LANDLORD.


10.2.       INSURANCE TO BE MAINTAINED BY TENANT.  TENANT SHALL PURCHASE, AT ITS
OWN EXPENSE, AND KEEP IN FORCE AT ALL TIMES DURING THIS LEASE THE POLICIES OF
INSURANCE SET FORTH BELOW IN SECTIONS 10.2.1 AND 10.2.2 (COLLECTIVELY, “TENANT’S
POLICIES”).  ALL TENANT’S POLICIES SHALL (A) BE ISSUED BY AN INSURANCE COMPANY
WITH A BEST RATING OF A-X OR BETTER AND OTHERWISE REASONABLY ACCEPTABLE TO
LANDLORD AND SHALL BE LICENSED TO DO BUSINESS IN THE STATE IN WHICH THE PROPERTY
IS LOCATED; (B) PROVIDE THAT SAID INSURANCE SHALL NOT BE CANCELED OR MATERIALLY
MODIFIED UNLESS 30 DAYS’ PRIOR WRITTEN NOTICE SHALL HAVE BEEN GIVEN TO LANDLORD;
AND (C) OTHERWISE BE IN SUCH FORM, AND INCLUDE SUCH COVERAGES, AS LANDLORD MAY
REASONABLY REQUIRE.  ALL TENANT’S POLICIES (OR, AT LANDLORD’S OPTION,
CERTIFICATES OF INSURANCE, IN A FORM REASONABLY ACCEPTABLE TO LANDLORD,
EVIDENCING SAID TENANT’S POLICIES), SHALL BE DELIVERED TO LANDLORD BY TENANT
UPON COMMENCEMENT OF THE LEASE AND RENEWALS THEREOF SHALL BE DELIVERED AT LEAST
30 DAYS PRIOR TO THE EXPIRATION OF EACH TENANT’S POLICY.  TENANT SHALL GIVE
PROMPT NOTICE TO LANDLORD AND AGENT OF ANY BODILY INJURY, DEATH, PERSONAL
INJURY, ADVERTISING INJURY OR PROPERTY DAMAGE OCCURRING IN AND ABOUT THE
PROPERTY.


10.2.1.      GENERAL LIABILITY AND AUTO INSURANCE.  TENANT SHALL PURCHASE AND
MAINTAIN, THROUGHOUT THE TERM, A TENANT’S POLICY(IES) OF (I) COMMERCIAL GENERAL
OR EXCESS LIABILITY INSURANCE, INCLUDING PERSONAL INJURY AND PROPERTY DAMAGE, IN
THE AMOUNT OF NOT LESS THAN $2,000,000.00 PER OCCURRENCE, AND $5,000,000.00
ANNUAL GENERAL AGGREGATE, PER LOCATION; (II) COMPREHENSIVE AUTOMOBILE LIABILITY
INSURANCE COVERING TENANT AGAINST ANY LOSSES ARISING OUT OF LIABILITY FOR
PERSONAL INJURIES OR DEATHS OF PERSONS AND PROPERTY DAMAGE OCCURRING IN OR ABOUT
THE PREMISES IN THE AMOUNT OF NOT LESS THAN $1,000,000, COMBINED SINGLE LIMIT. 
THE TENANT’S POLICIES REQUIRED BY THIS SECTION 10.2.1 SHALL (A) NAME LANDLORD,
AGENT, AND ANY PARTY HOLDING AN INTEREST TO WHICH THIS LEASE MAY BE SUBORDINATED
AS ADDITIONAL INSUREDS; (B) PROVIDE COVERAGE ON AN OCCURRENCE BASIS; (C) PROVIDE
COVERAGE FOR THE INDEMNITY OBLIGATIONS OF TENANT UNDER THIS LEASE; (D) CONTAIN A
SEVERABILITY OF INSURED PARTIES PROVISION AND/OR A CROSS LIABILITY ENDORSEMENT;
(E) BE PRIMARY, NOT CONTRIBUTING WITH, AND NOT IN EXCESS OF, COVERAGE THAT
LANDLORD MAY CARRY; AND (F) PROVIDE COVERAGE WITH NO EXCLUSION FOR A POLLUTION
INCIDENT ARISING FROM A HOSTILE FIRE.


10.2.2.      PROPERTY AND WORKERS’ COMPENSATION INSURANCE.  TENANT SHALL
PURCHASE AND MAINTAIN, THROUGHOUT THE TERM, A TENANT’S POLICY OR POLICIES OF (I)
“ALL-RISK” PROPERTY INSURANCE COVERING TENANT’S PROPERTY (AT ITS FULL
REPLACEMENT COST), AND DAMAGE TO OTHER PROPERTY RESULTING FROM ANY ACTS OR
OPERATIONS OF TENANT, AND (II) WORKERS’ COMPENSATION INSURANCE PER THE
APPLICABLE STATE STATUTES COVERING ALL EMPLOYEES OF TENANT.


10.3.       WAIVER OF SUBROGATION.  TO THE EXTENT PERMITTED BY LAW, AND WITHOUT
AFFECTING THE COVERAGE PROVIDED BY INSURANCE REQUIRED TO BE MAINTAINED
HEREUNDER, LANDLORD AND TENANT EACH WAIVE ANY RIGHT TO RECOVER AGAINST THE OTHER
FOR (A) DAMAGES TO PROPERTY, (B) DAMAGES TO ALL OR ANY PORTION OF EITHER OR BOTH
OF THE PREMISES AND THE PROPERTY, (C) CLAIMS ARISING BY REASON OF THE FOREGOING,
TO THE EXTENT SUCH DAMAGES AND CLAIMS ARE INSURED AGAINST, OR REQUIRED TO BE
INSURED AGAINST, BY LANDLORD OR TENANT UNDER THIS LEASE, OR (D) CLAIMS PAID BY
TENANT’S WORKERS’ COMPENSATION CARRIER.  THIS PROVISION IS INTENDED TO WAIVE,
FULLY AND FOR THE BENEFIT OF EACH PARTY, ANY RIGHTS AND/OR CLAIMS WHICH MIGHT
GIVE RISE TO A RIGHT OF SUBROGATION BY ANY INSURANCE CARRIER.  THE COVERAGE
OBTAINED BY EACH PARTY PURSUANT TO THIS LEASE SHALL INCLUDE, WITHOUT LIMITATION,
A WAIVER OF SUBROGATION BY THE CARRIER WHICH CONFORMS TO THE PROVISIONS OF THIS
SECTION.


11.          ALTERATIONS.


11.1.       PROCEDURAL REQUIREMENTS.  TENANT MAY, FROM TIME TO TIME, AT ITS
EXPENSE, MAKE ALTERATIONS OR IMPROVEMENTS IN AND TO THE PREMISES (HEREINAFTER
COLLECTIVELY REFERRED TO AS “ALTERATIONS”), PROVIDED THAT TENANT FIRST OBTAINS
THE WRITTEN CONSENT OF LANDLORD IN EACH INSTANCE.  LANDLORD’S CONSENT TO
ALTERATIONS SHALL NOT BE UNREASONABLY WITHHELD, PROVIDED THAT:  (A) THE
ALTERATIONS ARE NON-STRUCTURAL AND THE STRUCTURAL INTEGRITY OF THE PROPERTY
SHALL NOT BE AFFECTED; (B) THE ALTERATIONS ARE TO THE INTERIOR OF THE PREMISES;
(C) THE PROPER FUNCTIONING OF THE

7


--------------------------------------------------------------------------------





MECHANICAL, ELECTRICAL, HEATING, VENTILATING, AIR-CONDITIONING (“HVAC”),
SANITARY AND OTHER SERVICE SYSTEMS OF THE PROPERTY SHALL NOT BE AFFECTED AND THE
USAGE OF SUCH SYSTEMS BY TENANT SHALL NOT BE INCREASED; (D) THE ALTERATIONS HAVE
NO ADVERSE EFFECT ON OTHER LEASED PREMISES IN THE PROPERTY; (E) TENANT SHALL
HAVE APPROPRIATE INSURANCE COVERAGE, REASONABLY SATISFACTORY TO LANDLORD,
REGARDING THE PERFORMANCE AND INSTALLATION OF THE ALTERATIONS; (F) THE
ALTERATIONS SHALL CONFORM WITH ALL OTHER REQUIREMENTS OF THIS LEASE; AND (G)
TENANT SHALL HAVE PROVIDED LANDLORD WITH REASONABLY DETAILED PLANS FOR SUCH
ALTERATIONS IN ADVANCE OF REQUESTING LANDLORD’S CONSENT.  ADDITIONALLY, BEFORE
PROCEEDING WITH ANY ALTERATIONS, TENANT SHALL (I) AT TENANT’S EXPENSE, OBTAIN
ALL NECESSARY GOVERNMENTAL PERMITS AND CERTIFICATES FOR THE COMMENCEMENT AND
PROSECUTION OF ALTERATIONS; (II) SUBMIT TO AGENT, FOR LANDLORD’S WRITTEN
APPROVAL, WORKING DRAWINGS, PLANS AND SPECIFICATIONS AND ALL PERMITS FOR THE
WORK TO BE DONE AND TENANT SHALL NOT PROCEED WITH SUCH ALTERATIONS UNTIL IT HAS
RECEIVED SAID APPROVAL; AND (III) CAUSE THOSE CONTRACTORS, MATERIALMEN AND
SUPPLIERS ENGAGED TO PERFORM THE ALTERATIONS TO DELIVER TO LANDLORD CERTIFICATES
OF INSURANCE (IN A FORM REASONABLY ACCEPTABLE TO LANDLORD) EVIDENCING POLICIES
OF COMMERCIAL GENERAL LIABILITY INSURANCE (PROVIDING THE SAME COVERAGES AS
REQUIRED IN SECTION 10.2.1 ABOVE) AND WORKERS’ COMPENSATION INSURANCE.  SUCH
INSURANCE POLICIES SHALL SATISFY THE OBLIGATIONS IMPOSED UNDER SECTION 10.2.1(A)
THROUGH (D) AND (F).  AFTER OBTAINING LANDLORD’S APPROVAL TO THE ALTERATIONS,
TENANT SHALL GIVE LANDLORD AT LEAST FIVE DAYS’ PRIOR WRITTEN NOTICE OF THE
COMMENCEMENT OF ANY ALTERATIONS AT THE PREMISES, AND LANDLORD MAY ELECT TO
RECORD AND POST NOTICES OF NON-RESPONSIBILITY AT THE PREMISES.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 11.1, LANDLORD’S CONSENT
SHALL NOT BE REQUIRED FOR ALTERATIONS SATISFYING CLAUSES (A) THROUGH (F) ABOVE
AND COSTING $10,000.00 OR LESS IN ANY ONE INSTANCE (UP TO A MAXIMUM AGGREGATE OF
$25,000.00 OVER THE TERM) PROVIDED THAT TENANT NOTIFIES LANDLORD OF SUCH
ALTERATIONS PRIOR TO COMMENCING THEREON AND OBTAINS ALL APPROVALS AND PERMITS
NECESSARY FOR THE COMMENCEMENT AND PROSECUTION OF SUCH ALTERATIONS.


11.2.       PERFORMANCE OF ALTERATIONS.  TENANT SHALL CAUSE THE ALTERATIONS TO
BE PERFORMED IN COMPLIANCE WITH ALL APPLICABLE PERMITS, LAWS AND REQUIREMENTS OF
PUBLIC AUTHORITIES, AND WITH LANDLORD’S REASONABLE RULES AND REGULATIONS OR ANY
OTHER RESTRICTIONS THAT LANDLORD OR AGENT MAY IMPOSE ON THE ALTERATIONS.  TENANT
SHALL CAUSE THE ALTERATIONS TO BE DILIGENTLY PERFORMED IN A GOOD AND WORKMANLIKE
MANNER, USING NEW MATERIALS AND EQUIPMENT AT LEAST EQUAL IN QUALITY AND CLASS TO
THE STANDARDS FOR THE PROPERTY ESTABLISHED BY  LANDLORD OR AGENT.  TENANT SHALL
OBTAIN ALL NECESSARY PERMITS AND CERTIFICATES FOR FINAL GOVERNMENTAL APPROVAL OF
THE ALTERATIONS AND SHALL PROVIDE LANDLORD WITH “AS BUILT” PLANS, COPIES OF ALL
CONSTRUCTION CONTRACTS, GOVERNMENTAL PERMITS AND CERTIFICATES AND PROOF OF
PAYMENT FOR ALL LABOR AND MATERIALS, INCLUDING, WITHOUT LIMITATION, COPIES OF
PAID INVOICES AND FINAL LIEN WAIVERS.


11.3.       LIEN PROHIBITION.  TENANT SHALL PAY WHEN DUE ALL CLAIMS FOR LABOR
AND MATERIAL FURNISHED TO THE PREMISES IN CONNECTION WITH THE ALTERATIONS. 
TENANT SHALL NOT PERMIT ANY MECHANICS OR MATERIALMEN’S LIENS TO ATTACH TO THE
PREMISES OR THE PROPERTY.  TENANT, AT ITS EXPENSE, SHALL PROCURE THE
SATISFACTION OR DISCHARGE OF RECORD OF ALL SUCH LIENS AND ENCUMBRANCES WITHIN 30
DAYS AFTER THE FILING THEREOF; OR, WITHIN SUCH THIRTY (30) DAY PERIOD, TENANT
SHALL PROVIDE LANDLORD, AT TENANT’S SOLE EXPENSE, WITH ENDORSEMENTS
(SATISFACTORY, BOTH IN FORM AND SUBSTANCE, TO LANDLORD AND THE HOLDER OF ANY
MORTGAGE OR DEED OF TRUST) TO THE EXISTING TITLE INSURANCE POLICIES OF LANDLORD
AND THE HOLDER OF ANY MORTGAGE OR DEED OF TRUST, INSURING AGAINST THE EXISTENCE
OF, AND ANY ATTEMPTED ENFORCEMENT OF, SUCH LIEN OR ENCUMBRANCE.  IN THE EVENT
TENANT HAS NOT SO PERFORMED, LANDLORD MAY, AT ITS OPTION, PAY AND DISCHARGE SUCH
LIENS AND TENANT SHALL BE RESPONSIBLE TO REIMBURSE LANDLORD, ON DEMAND AND AS
ADDITIONAL RENT UNDER THIS LEASE, FOR ALL COSTS AND EXPENSES INCURRED IN
CONNECTION THEREWITH, TOGETHER WITH INTEREST THEREON AT THE RATE SET FORTH IN
SECTION 22.3, WHICH EXPENSES SHALL INCLUDE REASONABLE FEES OF ATTORNEYS OF
LANDLORD’S CHOOSING, AND ANY COSTS IN POSTING BOND TO EFFECT DISCHARGE OR
RELEASE OF THE LIEN AS AN ENCUMBRANCE AGAINST THE PREMISES OR THE PROPERTY.


12.          LANDLORD’S AND TENANT’S PROPERTY.


12.1.       LANDLORD’S PROPERTY.  SUBJECT TO SECTION 12.2, ALL FIXTURES,
MACHINERY, EQUIPMENT, IMPROVEMENTS AND APPURTENANCES ATTACHED TO, OR BUILT INTO,
THE PREMISES AT THE COMMENCEMENT OF, OR DURING THE TERM, WHETHER OR NOT PLACED
THERE BY OR AT THE EXPENSE OF TENANT, SHALL BECOME AND REMAIN A PART OF THE
PREMISES; SHALL BE DEEMED THE PROPERTY OF LANDLORD (THE “LANDLORD’S PROPERTY”),
WITHOUT COMPENSATION OR CREDIT TO TENANT; AND SHALL NOT BE REMOVED BY TENANT AT
THE EXPIRATION DATE UNLESS LANDLORD REQUESTS THEIR REMOVAL.  FURTHER, ANY
PERSONAL PROPERTY IN THE PREMISES ON THE COMMENCEMENT DATE, MOVABLE OR
OTHERWISE, UNLESS INSTALLED AND PAID FOR BY TENANT, SHALL BE AND SHALL REMAIN
THE PROPERTY OF LANDLORD AND SHALL NOT BE REMOVED BY TENANT.  IN NO EVENT SHALL
TENANT REMOVE ANY OF THE FOLLOWING MATERIALS OR EQUIPMENT WITHOUT LANDLORD’S
PRIOR WRITTEN CONSENT (WHICH CONSENT MAY BE GIVEN OR WITHHELD IN LANDLORD’S SOLE
DISCRETION):  ANY POWER WIRING OR POWER PANELS, LIGHTING OR LIGHTING FIXTURES,
WALL OR WINDOW COVERINGS, CARPETS OR OTHER FLOOR COVERINGS, HEATERS, AIR
CONDITIONERS OR ANY OTHER HVAC EQUIPMENT, FENCING OR SECURITY GATES, OR OTHER
SIMILAR BUILDING OPERATING EQUIPMENT AND DECORATIONS.


12.2.       TENANT’S PROPERTY.  ALL MOVABLE NON-STRUCTURAL PARTITIONS, BUSINESS
AND TRADE FIXTURES, MACHINERY AND EQUIPMENT, COMMUNICATIONS EQUIPMENT AND OFFICE
EQUIPMENT THAT ARE INSTALLED IN THE PREMISES BY, OR FOR THE ACCOUNT OF, TENANT
AND WITHOUT EXPENSE TO LANDLORD AND THAT CAN BE REMOVED WITHOUT STRUCTURAL
DAMAGE TO THE PROPERTY, AND ALL FURNITURE, FURNISHINGS AND OTHER ARTICLES OF
MOVABLE PERSONAL PROPERTY OWNED BY TENANT AND LOCATED IN THE PREMISES
(COLLECTIVELY, THE “TENANT’S PROPERTY”) SHALL BE AND SHALL REMAIN THE PROPERTY
OF TENANT AND MAY BE REMOVED BY TENANT AT ANY TIME DURING THE TERM, PROVIDED
TENANT REPAIRS OR PAYS THE COST OF REPAIRING ANY DAMAGE TO THE PREMISES OR TO
THE PROPERTY RESULTING FROM THE INSTALLATION AND/OR REMOVAL THEREOF.  AT OR
BEFORE THE EXPIRATION DATE, OR THE DATE OF ANY EARLIER TERMINATION, TENANT, AT
ITS EXPENSE, SHALL REMOVE FROM THE PREMISES ALL OF TENANT’S PROPERTY AND ANY
ALTERATIONS (EXCEPT SUCH ITEMS THEREOF AS CONSTITUTE LANDLORD’S PROPERTY; OR AS
LANDLORD SHALL HAVE EXPRESSLY PERMITTED, IN WRITING, TO REMAIN, WHICH PROPERTY
SHALL BECOME THE PROPERTY OF LANDLORD), AND TENANT SHALL REPAIR (TO LANDLORD’S
REASONABLE SATISFACTION) ANY DAMAGE TO THE PREMISES OR THE PROPERTY RESULTING
FROM ANY INSTALLATION AND/OR REMOVAL OF TENANT’S PROPERTY.  ANY OTHER ITEMS OF
TENANT’S PROPERTY THAT SHALL REMAIN IN THE PREMISES AFTER THE EXPIRATION DATE,
OR FOLLOWING AN EARLIER TERMINATION DATE, MAY, AT THE OPTION OF LANDLORD, BE
DEEMED TO HAVE BEEN ABANDONED, AND IN SUCH CASE, SUCH ITEMS MAY BE RETAINED BY
LANDLORD AS ITS PROPERTY OR BE DISPOSED OF BY LANDLORD, IN LANDLORD’S SOLE AND
ABSOLUTE DISCRETION AND WITHOUT ACCOUNTABILITY, AT TENANT’S EXPENSE. 

 

8


--------------------------------------------------------------------------------


Notwithstanding the foregoing, if Tenant is in default under the terms of this
Lease, Tenant may remove Tenant’s Property from the Premises only upon the
express written direction of Landlord.


13.          REPAIRS AND MAINTENANCE.


13.1.       TENANT REPAIRS AND MAINTENANCE.


13.1.1.      TENANT RESPONSIBILITIES.  THROUGHOUT THE TERM, TENANT SHALL, AT ITS
SOLE COST AND EXPENSE:  (I) BOTH (X) MAINTAIN AND PRESERVE, IN FIRST-CLASS
CONDITION (SUBJECT TO NORMAL AND CUSTOMARY WEAR AND TEAR), AND (Y) PERFORM ANY
AND ALL REPAIRS AND REPLACEMENTS REQUIRED IN ORDER TO SO MAINTAIN AND PRESERVE,
IN FIRST CLASS CONDITION, THE PREMISES AND THE FIXTURES AND APPURTENANCES
THEREIN (INCLUDING, BUT NOT LIMITED TO, THE PREMISES’ PLUMBING AND HVAC SYSTEMS,
ALL DOORS, OVERHEAD OR OTHERWISE, GLASS AND LEVELERS LOCATED IN THE PREMISES OR
OTHERWISE AVAILABLE IN THE PROPERTY FOR TENANT’S SOLE USE; AND EXCLUDING,
HOWEVER, ONLY THOSE SPECIFIC COMPONENTS OF THE PREMISES FOR WHICH LANDLORD IS
EXPRESSLY RESPONSIBLE UNDER SECTION 13.2); AND (II) EXCEPT TO THE EXTENT
LANDLORD ELECTS TO REPAIR AND MAINTAIN THE HVAC SYSTEMS AS PART OF GENERAL
MAINTENANCE SERVICES (AS HEREINAFTER DEFINED), MAINTAIN, IN FULL FORCE AND
EFFECT, A PREVENTATIVE MAINTENANCE AND SERVICE CONTRACT WITH A REPUTABLE SERVICE
PROVIDER FOR MAINTENANCE OF THE HVAC SYSTEMS OF THE PREMISES (THE “HVAC
MAINTENANCE CONTRACT”).  THE TERMS AND PROVISIONS OF ANY SUCH HVAC MAINTENANCE
CONTRACT SHALL REQUIRE THAT THE SERVICE PROVIDER MAINTAIN THE PREMISES’ HVAC
SYSTEM IN ACCORDANCE WITH THE MANUFACTURER’S RECOMMENDATIONS AND OTHERWISE IN
ACCORDANCE WITH NORMAL, CUSTOMARY AND REASONABLE PRACTICES IN THE GEOGRAPHIC
AREA IN WHICH THE PREMISES IS LOCATED AND FOR HVAC SYSTEMS COMPARABLE TO THE
PREMISES’ HVAC SYSTEM.


IN ADDITION TO TENANT’S OBLIGATIONS UNDER (I) AND (II) ABOVE, TENANT SHALL ALSO
BE RESPONSIBLE FOR ALL COSTS AND EXPENSES INCURRED TO PERFORM ANY AND ALL
REPAIRS AND REPLACEMENTS (WHETHER STRUCTURAL OR NON-STRUCTURAL; INTERIOR OR
EXTERIOR; AND ORDINARY OR EXTRAORDINARY), IN AND TO THE PREMISES AND THE
PROPERTY AND THE FACILITIES AND SYSTEMS THEREOF, IF AND TO THE EXTENT THAT THE
NEED FOR SUCH REPAIRS OR REPLACEMENTS ARISES DIRECTLY OR INDIRECTLY FROM ANY OR
ALL OF:  (A) THE PERFORMANCE OR EXISTENCE OF ANY ALTERATIONS, (B) THE
INSTALLATION, USE OR OPERATION OF TENANT’S PROPERTY IN THE PREMISES, (C) THE
MOVING OF TENANT’S PROPERTY IN OR OUT OF THE PROPERTY, AND (D) ANY ACT,
OMISSION, MISUSE, OR NEGLECT OF TENANT, ANY OF ITS SUBTENANTS, OR OTHERS
ENTERING INTO THE PREMISES BY ACT OR OMISSION OF TENANT OR ANY SUBTENANT.  ANY
REPAIRS OR REPLACEMENTS REQUIRED TO BE MADE BY TENANT TO ANY OR ALL OF THE
STRUCTURAL COMPONENTS OF THE PROPERTY AND THE MECHANICAL, ELECTRICAL, SANITARY,
HVAC, OR OTHER SYSTEMS OF THE PROPERTY OR PREMISES SHALL BE PERFORMED BY
APPROPRIATELY LICENSED CONTRACTORS APPROVED BY LANDLORD, WHICH APPROVAL SHALL
NOT BE UNREASONABLY WITHHELD.  ALL SUCH REPAIRS OR REPLACEMENTS SHALL BE SUBJECT
TO THE SUPERVISION AND CONTROL OF LANDLORD, AND ALL REPAIRS AND REPLACEMENTS
SHALL BE MADE WITH MATERIALS OF EQUAL OR BETTER QUALITY THAN THE ITEMS BEING
REPAIRED OR REPLACED.


13.1.2.      GENERAL MAINTENANCE SERVICES.  NOTWITHSTANDING ANY OF THE
FOREGOING, HOWEVER, FROM TIME TO TIME DURING THE TERM, LANDLORD MAY ELECT, IN
ITS SOLE DISCRETION AND BY DELIVERY OF WRITTEN NOTICE TO TENANT, TO PERFORM ON
BEHALF OF TENANT, ALL OR SOME PORTION OF THE REPAIRS, MAINTENANCE, RESTORATION
AND REPLACEMENT IN AND TO THE PREMISES REQUIRED TO BE PERFORMED BY TENANT UNDER
THIS LEASE (ANY SUCH REPAIRS, MAINTENANCE, RESTORATION AND/OR REPLACEMENT
ACTIVITIES THAT LANDLORD ELECTS TO PERFORM ON BEHALF OF TENANT ARE HEREIN
COLLECTIVELY REFERRED TO AS “GENERAL MAINTENANCE SERVICES”).  TENANT SHALL
REIMBURSE LANDLORD FOR THE COST OR VALUE OF ALL GENERAL MAINTENANCE SERVICES
PROVIDED BY LANDLORD AS ADDITIONAL RENT, SIMULTANEOUSLY WITH THE PAYMENT OF
OPERATING EXPENSES AS PART OF ESTIMATED ADDITIONAL RENT (ON A MONTHLY ESTIMATED
BASIS SUBJECT TO ANNUAL RECONCILIATION, AS DESCRIBED IN SECTION 3.3 ABOVE). 
UNLESS AND UNTIL LANDLORD AFFIRMATIVELY ELECTS TO PROVIDE GENERAL MAINTENANCE
SERVICES, NOTHING CONTAINED HEREIN SHALL BE CONSTRUED TO OBLIGATE LANDLORD TO
PERFORM ANY GENERAL MAINTENANCE SERVICES OR, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN SECTION 13.2, TO REPAIR, MAINTAIN, RESTORE OR REPLACE ANY PORTION OF
THE PREMISES.  LANDLORD MAY FROM TIME TO TIME, IN ITS SOLE DISCRETION, (X)
REDUCE OR EXPAND THE SCOPE OF THE GENERAL MAINTENANCE SERVICES THAT LANDLORD HAS
ELECTED TO PROVIDE OR (Y) REVOKE ITS ELECTION TO PROVIDE ANY OR ALL OF THE
GENERAL MAINTENANCE SERVICES, IN EITHER EVENT, UPON DELIVERY OF NOT LESS THAN
THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO TENANT.


13.1.3.      HVAC MAINTENANCE CONTRACT.  IF LANDLORD DOES NOT ELECT TO REPAIR
AND MAINTAIN THE HVAC SYSTEMS AS PART OF GENERAL MAINTENANCE SERVICES, OR
REVOKES SUCH ELECTION AT ANY TIME AFTER HAVING MADE SUCH ELECTION, THEN, WITHIN
30 DAYS FOLLOWING EITHER (A) THE COMMENCEMENT DATE OR (B) THE DATE ON WHICH
LANDLORD ADVISES TENANT THAT LANDLORD WILL NO LONGER PROVIDE GENERAL MAINTENANCE
SERVICES FOR THE HVAC SYSTEM, WHICHEVER DATE IS APPLICABLE, TENANT SHALL PROCURE
AND DELIVER TO LANDLORD THE HVAC MAINTENANCE CONTRACT.  THEREAFTER, TENANT SHALL
PROVIDE TO LANDLORD A COPY OF RENEWALS OR REPLACEMENTS OF SUCH HVAC MAINTENANCE
CONTRACT NO LATER THAN 30 DAYS PRIOR TO THE THEN-APPLICABLE EXPIRY DATE OF THE
EXISTING HVAC MAINTENANCE CONTRACT.  IF TENANT FAILS TO TIMELY DELIVER TO
LANDLORD THE HVAC MAINTENANCE CONTRACT (OR ANY APPLICABLE RENEWAL OR REPLACEMENT
THEREOF), THEN LANDLORD SHALL HAVE THE RIGHT TO CONTRACT DIRECTLY FOR THE
PERIODIC MAINTENANCE OF THE HVAC SYSTEMS IN THE PREMISES AND TO CHARGE THE COST
THEREOF BACK TO TENANT AS ADDITIONAL RENT.


13.2.       LANDLORD REPAIRS.  NOTWITHSTANDING ANYTHING CONTRARY HEREIN,
LANDLORD SHALL REPAIR, REPLACE AND RESTORE THE FOUNDATION, EXTERIOR AND INTERIOR
LOAD-BEARING WALLS, ROOF STRUCTURE AND ROOF COVERING AND TUCKPOINTING OF THE
PROPERTY; PROVIDED, HOWEVER, THAT (I) ALL COSTS AND EXPENSES SO INCURRED BY
LANDLORD TO REPAIR, REPLACE AND RESTORE THE ABOVE ITEMS SHALL CONSTITUTE
OPERATING EXPENSES; PROVIDED, HOWEVER, THAT WITH RESPECT TO ANY COSTS INCURRED
IN THE REPLACEMENT CONTEXT, THOSE COSTS SHALL NOT CONSTITUTE AN OPERATING
EXPENSE EXCEPT TO THE EXTENT THAT SUCH COSTS SO QUALIFY UNDER SECTION
3.1.1(VII); AND (II) NOTWITHSTANDING (I) ABOVE, IN THE EVENT THAT ANY SUCH
REPAIR, REPLACEMENT OR RESTORATION IS NECESSITATED BY ANY OR ALL OF THE MATTERS
SET FORTH IN SECTIONS 13.1(A) THROUGH (D) ABOVE (COLLECTIVELY, “TENANT
NECESSITATED REPAIRS”), THEN TENANT SHALL BE REQUIRED TO REIMBURSE LANDLORD FOR
ALL COSTS AND EXPENSES THAT LANDLORD INCURS IN ORDER TO PERFORM SUCH TENANT
NECESSITATED REPAIRS, AND SUCH REIMBURSEMENT SHALL BE PAID, IN FULL, WITHIN 10
DAYS AFTER LANDLORD’S DELIVERY OF DEMAND THEREFOR.  LANDLORD AGREES

9


--------------------------------------------------------------------------------





TO COMMENCE THE REPAIRS, REPLACEMENTS OR RESTORATION DESCRIBED IN THIS SECTION
13.2 WITHIN A REASONABLE PERIOD OF TIME AFTER RECEIVING FROM TENANT WRITTEN
NOTICE OF THE NEED FOR SUCH REPAIRS.


14.          UTILITIES.  TENANT SHALL PURCHASE ALL UTILITY SERVICES AND SHALL
PROVIDE FOR SCAVENGER, CLEANING AND EXTERMINATION SERVICES.  AS PROVIDED IN
SECTION 3.1.1. ABOVE, UTILITY CHARGES ARE INCLUDED WITHIN OPERATING EXPENSES;
THEREFORE, WHEN AND AS TENANT PAYS ESTIMATED OPERATING EXPENSES, THOSE ESTIMATED
MONTHLY PAYMENTS SHALL INCLUDE MONTHLY ESTIMATED INSTALLMENTS OF UTILITY
CHARGES; NEVERTHELESS, AT LANDLORD’S ELECTION OR WITH LANDLORD’S CONSENT, TENANT
MAY PAY THE UTILITY CHARGES FOR ITS PREMISES DIRECTLY TO THE UTILITY OR
MUNICIPALITY PROVIDING SUCH SERVICE, AND IN THAT EVENT:  (A) ALL CHARGES SHALL
BE PAID BY TENANT BEFORE THEY BECOME DELINQUENT; AND (B) UTILITY CHARGES FOR THE
PREMISES SHALL NOT BE INCLUDED IN ESTIMATED OPERATING EXPENSES.  TENANT SHALL BE
SOLELY RESPONSIBLE FOR THE REPAIR AND MAINTENANCE OF ANY METERS NECESSARY IN
CONNECTION WITH SUCH SERVICES.  TENANT’S USE OF ELECTRICAL ENERGY IN THE
PREMISES SHALL NOT, AT ANY TIME, EXCEED THE CAPACITY OF EITHER OR BOTH OF (I)
ANY OF THE ELECTRICAL CONDUCTORS AND EQUIPMENT IN OR OTHERWISE SERVICING THE
PREMISES; AND (II) THE HVAC SYSTEMS OF EITHER OR BOTH OF THE PREMISES AND THE
PROPERTY.


15.          INVOLUNTARY CESSATION OF SERVICES.  LANDLORD RESERVES THE RIGHT,
WITHOUT ANY LIABILITY TO TENANT AND WITHOUT AFFECTING TENANT’S COVENANTS AND
OBLIGATIONS HEREUNDER, TO STOP SERVICE OF ANY OR ALL OF THE HVAC, ELECTRIC,
SANITARY, ELEVATOR (IF ANY), AND OTHER SYSTEMS SERVING THE PREMISES, OR TO STOP
ANY OTHER SERVICES REQUIRED BY LANDLORD UNDER THIS LEASE, WHENEVER AND FOR SO
LONG AS MAY BE NECESSARY BY REASON OF (I) ACCIDENTS, EMERGENCIES, STRIKES, OR
THE MAKING OF REPAIRS OR CHANGES WHICH LANDLORD OR AGENT, IN GOOD FAITH, DEEMS
NECESSARY OR (II) ANY OTHER CAUSE BEYOND LANDLORD’S REASONABLE CONTROL. 
FURTHER, IT IS ALSO UNDERSTOOD AND AGREED THAT LANDLORD OR AGENT SHALL HAVE NO
LIABILITY OR RESPONSIBILITY FOR A CESSATION OF SERVICES TO THE PREMISES OR TO
THE PROPERTY THAT OCCURS AS A RESULT OF CAUSES BEYOND LANDLORD’S OR AGENT’S
REASONABLE CONTROL.  NO SUCH INTERRUPTION OF SERVICE SHALL BE DEEMED AN EVICTION
OR DISTURBANCE OF TENANT’S USE AND POSSESSION OF THE PREMISES OR ANY PART
THEREOF, OR RENDER LANDLORD OR AGENT LIABLE TO TENANT FOR DAMAGES, OR RELIEVE
TENANT FROM PERFORMANCE OF TENANT’S OBLIGATIONS UNDER THIS LEASE, INCLUDING, BUT
NOT LIMITED TO, THE OBLIGATION TO PAY RENT; PROVIDED, HOWEVER, THAT IF ANY
INTERRUPTION OF SERVICES DUE TO THE ACT OR OMISSION OF LANDLORD PERSISTS FOR A
PERIOD IN EXCESS OF FIVE (5) CONSECUTIVE BUSINESS DAYS FROM THE DATE ON WHICH
LANDLORD RECEIVES NOTICE FROM TENANT THEREOF TENANT SHALL, AS TENANT’S SOLE
REMEDY, BE ENTITLED TO A PROPORTIONATE ABATEMENT OF RENT TO THE EXTENT, IF ANY,
OF ANY ACTUAL LOSS OF USE OF THE PREMISES BY TENANT.


16.          LANDLORD’S RIGHTS.  LANDLORD, AGENT AND THEIR RESPECTIVE AGENTS,
EMPLOYEES AND REPRESENTATIVES SHALL HAVE THE RIGHT TO ENTER AND/OR PASS THROUGH
THE PREMISES AT ANY TIME OR TIMES UPON REASONABLE PRIOR NOTICE (EXCEPT IN THE
EVENT OF EMERGENCY):  (A) TO EXAMINE AND INSPECT THE PREMISES AND TO SHOW THEM
TO ACTUAL AND PROSPECTIVE LENDERS, PROSPECTIVE PURCHASERS OR MORTGAGEES OF THE
PROPERTY OR PROVIDERS OF CAPITAL TO LANDLORD AND ITS AFFILIATES; AND (B) TO MAKE
SUCH REPAIRS, ALTERATIONS, ADDITIONS AND IMPROVEMENTS IN OR TO ALL OR ANY
PORTION OF EITHER OR BOTH OF THE PREMISES AND THE PROPERTY, OR THE PROPERTY’S
FACILITIES AND EQUIPMENT AS LANDLORD IS REQUIRED OR DESIRES TO MAKE.  LANDLORD
AND AGENT SHALL BE ALLOWED TO TAKE ALL MATERIALS INTO AND UPON THE PREMISES THAT
MAY BE REQUIRED IN CONNECTION WITH ANY REPAIRS, ALTERATIONS, ADDITIONS OR
IMPROVEMENTS, WITHOUT ANY LIABILITY TO TENANT AND WITHOUT ANY REDUCTION OR
MODIFICATION OF TENANT’S COVENANTS AND OBLIGATIONS HEREUNDER; PROVIDED, HOWEVER,
THAT LANDLORD SHALL USE REASONABLE EFFORTS TO LIMIT INTERFERENCE WITH TENANT’S
BUSINESS OPERATIONS AND TENANT’S OCCUPANCY AND USE OF THE PREMISES.  DURING THE
PERIOD OF SIX MONTHS PRIOR TO THE EXPIRATION DATE (OR AT ANY TIME, IF TENANT HAS
VACATED OR ABANDONED THE PREMISES OR IS OTHERWISE IN DEFAULT UNDER THIS LEASE),
LANDLORD AND ITS AGENTS MAY EXHIBIT THE PREMISES TO PROSPECTIVE TENANTS. 
ADDITIONALLY, LANDLORD AND AGENT SHALL HAVE THE FOLLOWING RIGHTS WITH RESPECT TO
THE PREMISES, EXERCISABLE WITHOUT NOTICE TO TENANT, WITHOUT LIABILITY TO TENANT,
AND WITHOUT BEING DEEMED AN EVICTION OR DISTURBANCE OF TENANT’S USE OR
POSSESSION OF THE PREMISES OR GIVING RISE TO ANY CLAIM FOR SETOFF OR ABATEMENT
OF RENT:  (I) TO DESIGNATE AND APPROVE, PRIOR TO INSTALLATION, ALL TYPES OF
SIGNS; (II) TO HAVE PASS KEYS, ACCESS CARDS, OR BOTH, TO THE PREMISES; AND (III)
TO DECORATE, REMODEL, REPAIR, ALTER OR OTHERWISE PREPARE THE PREMISES FOR
REOCCUPANCY AT ANY TIME AFTER TENANT VACATES OR ABANDONS THE PREMISES FOR MORE
THAN 30 CONSECUTIVE DAYS OR WITHOUT NOTICE TO LANDLORD OF TENANT’S INTENTION TO
REOCCUPY THE PREMISES.


17.          NON-LIABILITY AND INDEMNIFICATION.


17.1.       NON-LIABILITY.  EXCEPT AS PROVIDED IN SECTION 17.2.2, NONE OF
LANDLORD, AGENT, ANY OTHER MANAGING AGENT, OR THEIR RESPECTIVE AFFILIATES,
OWNERS, PARTNERS, DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES SHALL BE LIABLE TO
TENANT FOR ANY LOSS, INJURY, OR DAMAGE, TO TENANT OR TO ANY OTHER PERSON, OR TO
ITS OR THEIR PROPERTY, IRRESPECTIVE OF THE CAUSE OF SUCH INJURY, DAMAGE OR
LOSS.  FURTHER, EXCEPT AS PROVIDED IN SECTION 17.2.2, NONE OF LANDLORD, AGENT,
ANY OTHER MANAGING AGENT, OR THEIR RESPECTIVE AFFILIATES, OWNERS, PARTNERS,
DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES SHALL BE LIABLE TO TENANT (A) FOR ANY
DAMAGE CAUSED BY OTHER TENANTS OR PERSONS IN, UPON OR ABOUT THE PROPERTY, OR
CAUSED BY OPERATIONS IN CONSTRUCTION OF ANY PUBLIC OR QUASI-PUBLIC WORK; (B)
WITH RESPECT TO MATTERS FOR WHICH LANDLORD IS LIABLE, FOR CONSEQUENTIAL OR
INDIRECT DAMAGES PURPORTEDLY ARISING OUT OF ANY LOSS OF USE OF THE PREMISES OR
ANY EQUIPMENT OR FACILITIES THEREIN BY TENANT OR ANY PERSON CLAIMING THROUGH OR
UNDER TENANT; (C) ANY DEFECT IN THE PREMISES OR THE PROPERTY; (D) INJURY OR
DAMAGE TO PERSON OR PROPERTY CAUSED BY FIRE, OR THEFT, OR RESULTING FROM THE
OPERATION OF HEATING OR AIR CONDITIONING OR LIGHTING APPARATUS, OR FROM FALLING
PLASTER, OR FROM STEAM, GAS, ELECTRICITY, WATER, RAIN, SNOW, ICE, OR DAMPNESS,
THAT MAY LEAK OR FLOW FROM ANY PART OF THE PROPERTY, OR FROM THE PIPES,
APPLIANCES OR PLUMBING WORK OF THE SAME.


17.2.       INDEMNIFICATION.


17.2.1.      TENANT INDEMNIFICATION.  TENANT HEREBY INDEMNIFIES, DEFENDS, AND
HOLDS LANDLORD, AGENT AND THEIR RESPECTIVE AFFILIATES, OWNERS, PARTNERS,
DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES (COLLECTIVELY, “LANDLORD INDEMNIFIED
PARTIES”) HARMLESS FROM AND AGAINST ANY AND ALL LOSSES (DEFINED BELOW) ARISING
FROM OR IN CONNECTION WITH ANY OR ALL OF:  (A) THE CONDUCT OR MANAGEMENT OF
EITHER OR BOTH THE PROPERTY AND THE PREMISES OR ANY BUSINESS THEREIN, OR ANY
WORK OR ALTERATIONS DONE, OR ANY CONDITION CREATED BY ANY OR ALL OF

10


--------------------------------------------------------------------------------





TENANT AND TENANT’S PARTIES IN OR ABOUT THE PREMISES DURING THE TERM OR DURING
THE PERIOD OF TIME, IF ANY, PRIOR TO THE COMMENCEMENT DATE THAT TENANT IS GIVEN
ACCESS TO THE PREMISES; (B) ANY ACT, OMISSION OR NEGLIGENCE OF ANY OR ALL OF
TENANT AND TENANT’S PARTIES; (C) ANY ACCIDENT, INJURY OR DAMAGE WHATSOEVER
(UNLESS CAUSED BY LANDLORD’S NEGLIGENCE) OCCURRING IN, AT OR UPON EITHER OR BOTH
OF THE PROPERTY AND THE PREMISES AND CAUSED BY ANY OR ALL OF TENANT AND TENANT’S
PARTIES; (D) ANY BREACH BY TENANT OF ANY OF ITS WARRANTIES AND REPRESENTATIONS
UNDER THIS LEASE; (E) ANY ACTIONS NECESSARY TO PROTECT LANDLORD’S INTEREST UNDER
THIS LEASE IN A BANKRUPTCY PROCEEDING OR OTHER PROCEEDING UNDER THE BANKRUPTCY
CODE; (F) ANY VIOLATION OR ALLEGED VIOLATION BY ANY OR ALL OF TENANT AND
TENANT’S PARTIES OF ANY LAW INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL
LAW; (G) ANY BREACH OF THE PROVISIONS OF SECTION 9 BY ANY OR ALL OF TENANT AND
TENANT’S PARTIES; (H) CLAIMS FOR WORK OR LABOR PERFORMED OR MATERIALS SUPPLIES
FURNISHED TO OR AT THE REQUEST OF ANY OR ALL OF TENANT AND TENANT’S PARTIES; (I)
CLAIMS ARISING FROM ANY BREACH OR DEFAULT ON THE PART OF TENANT IN THE
PERFORMANCE OF ANY COVENANT CONTAINED IN THIS LEASE; (J) ANY HAZARDOUS MATERIALS
USED, EXPOSED, EMITTED, RELEASED, DISCHARGED, GENERATED, MANUFACTURED, SOLD,
TRANSPORTED, HANDLED, STORED, TREATED, REUSED, PRESENTED, DISPOSED OF OR
RECYCLED IN, AT, NEAR OR UNDER ALL OR ANY PORTION OF THE PREMISES AS A RESULT OF
THE ACTS OR OMISSIONS OF ANY OR ALL OF TENANT AND TENANT’S PARTIES; AND (K) THE
VIOLATION OF ANY ENVIRONMENTAL LAW OR ANY PERMIT, APPLICATION OR CONSENT
REQUIRED IN CONNECTION WITH ANY ENVIRONMENTAL LAW BY ANY OR ALL OF TENANT AND
TENANT’S PARTIES WITH RESPECT TO THE PREMISES DURING THE TERM, EXCLUDING,
HOWEVER, ANY VIOLATION OF ANY ENVIRONMENTAL LAW RESULTING DIRECTLY FROM THE ACTS
OR OMISSIONS OF LANDLORD AND LANDLORD’S EMPLOYEES, AGENTS AND CONTRACTORS
(COLLECTIVELY, “TENANT’S INDEMNIFIED MATTERS”).  IN CASE ANY ACTION OR
PROCEEDING IS BROUGHT AGAINST ANY OR ALL OF LANDLORD AND THE LANDLORD
INDEMNIFIED PARTIES BY REASON OF ANY OF TENANT’S INDEMNIFIED MATTERS, TENANT,
UPON NOTICE FROM ANY OR ALL OF LANDLORD, AGENT OR ANY SUPERIOR PARTY (DEFINED
BELOW), SHALL RESIST AND DEFEND SUCH ACTION OR PROCEEDING BY COUNSEL REASONABLY
SATISFACTORY TO, OR SELECTED BY, LANDLORD.  THE TERM “LOSSES” SHALL MEAN ALL
CLAIMS, DEMANDS, EXPENSES, ACTIONS, JUDGMENTS, DAMAGES (ACTUAL, BUT NOT
CONSEQUENTIAL), PENALTIES, FINES, LIABILITIES, LOSSES OF EVERY KIND AND NATURE
(INCLUDING, WITHOUT LIMITATION, PROPERTY DAMAGE, DIMINUTION IN VALUE OF
LANDLORD’S INTEREST IN THE PREMISES OR THE PROPERTY, DAMAGES FOR THE LOSS OR
RESTRICTION ON USE OF ANY SPACE OR AMENITY WITHIN THE PREMISES OR THE PROPERTY,
DAMAGES ARISING FROM ANY ADVERSE IMPACT ON MARKETING SPACE IN THE PROPERTY, SUMS
PAID IN SETTLEMENT OF CLAIMS AND ANY COSTS AND EXPENSES ASSOCIATED WITH INJURY,
ILLNESS OR DEATH TO OR OF ANY PERSON), SUITS, ADMINISTRATIVE PROCEEDINGS, COSTS
AND FEES, INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ AND CONSULTANTS’ REASONABLE
FEES AND EXPENSES, AND THE COSTS OF CLEANUP, REMEDIATION, REMOVAL AND
RESTORATION, THAT ARE IN ANY WAY RELATED TO ANY MATTER COVERED BY THE FOREGOING
INDEMNITY.  THE PROVISIONS OF THIS SECTION 17.2.1 SHALL SURVIVE THE EXPIRATION
OR TERMINATION OF THIS LEASE.


17.2.2.      LANDLORD INDEMNIFICATION.  LANDLORD HEREBY INDEMNIFIES, DEFENDS AND
HOLDS TENANT HARMLESS FROM AND AGAINST ANY AND ALL LOSSES ACTUALLY SUFFERED OR
INCURRED BY TENANT AS THE SOLE AND DIRECT RESULT OF ANY NEGLIGENT, WILLFUL OR
INTENTIONAL ACTS OR OMISSIONS OF ANY OR ALL OF LANDLORD, AGENT AND ANY PARTIES
WITHIN THE DIRECT AND SOLE CONTROL OF EITHER OR BOTH OF LANDLORD AND AGENT.  IN
THE EVENT THAT ANY ACTION OR PROCEEDING IS BROUGHT AGAINST TENANT, AND THE
FOREGOING INDEMNITY IS APPLICABLE TO SUCH ACTION OR PROCEEDING, THEN LANDLORD,
UPON NOTICE FROM TENANT, SHALL RESIST AND DEFEND SUCH ACTION OR PROCEEDING BY
COUNSEL REASONABLY SATISFACTORY TO TENANT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY SET FORTH IN THIS LEASE, HOWEVER, IN ALL EVENTS AND UNDER ALL
CIRCUMSTANCES, THE LIABILITY OF LANDLORD TO TENANT SHALL BE LIMITED TO THE
INTEREST OF LANDLORD IN THE PROPERTY, AND TENANT AGREES TO LOOK SOLELY TO
LANDLORD’S INTEREST IN THE PROPERTY FOR THE RECOVERY OF ANY JUDGMENT OR AWARD
AGAINST LANDLORD, IT BEING INTENDED THAT LANDLORD SHALL NOT BE PERSONALLY LIABLE
FOR ANY JUDGMENT OR DEFICIENCY.  THE PROVISIONS OF THIS SECTION 17.2.2 SHALL
SURVIVE THE EXPIRATION OR TERMINATION OF THIS LEASE.


17.3.       FORCE MAJEURE.  THE OBLIGATIONS OF TENANT HEREUNDER SHALL NOT BE
AFFECTED, IMPAIRED OR EXCUSED, AND LANDLORD SHALL HAVE NO LIABILITY WHATSOEVER
TO TENANT, WITH RESPECT TO ANY ACT, EVENT OR CIRCUMSTANCE ARISING OUT OF (A)
LANDLORD’S FAILURE TO FULFILL, OR DELAY IN FULFILLING ANY OF ITS OBLIGATIONS
UNDER THIS LEASE BY REASON OF LABOR DISPUTE, GOVERNMENTAL PREEMPTION OF PROPERTY
IN CONNECTION WITH A PUBLIC EMERGENCY OR SHORTAGES OF FUEL, SUPPLIES, OR LABOR,
OR ANY OTHER CAUSE, WHETHER SIMILAR OR DISSIMILAR, BEYOND LANDLORD’S REASONABLE
CONTROL; OR (B) ANY FAILURE OR DEFECT IN THE SUPPLY, QUANTITY OR CHARACTER OF
UTILITIES FURNISHED TO THE PREMISES, OR BY REASON OF ANY REQUIREMENT, ACT OR
OMISSION OF ANY PUBLIC UTILITY OR OTHERS SERVING THE PROPERTY, BEYOND LANDLORD’S
REASONABLE CONTROL.


18.          DAMAGE OR DESTRUCTION.


18.1.       NOTIFICATION AND REPAIR.  TENANT SHALL GIVE PROMPT NOTICE TO
LANDLORD AND AGENT OF (A) ANY FIRE OR OTHER CASUALTY TO THE PREMISES OR THE
PROPERTY, AND (B) ANY DAMAGE TO, OR DEFECT IN, ANY PART OR APPURTENANCE OF THE
PROPERTY’S SANITARY, ELECTRICAL, HVAC, ELEVATOR OR OTHER SYSTEMS LOCATED IN OR
PASSING THROUGH THE PREMISES OR ANY PART THEREOF.  TENANT SHALL BE LIABLE FOR
ANY CLAIM, LOSS, DAMAGE, COST OR EXPENSE RESULTING FROM TENANT’S FAILURE TO GIVE
LANDLORD THE FOREGOING NOTICE IN A TIMELY MANNER.  SUBJECT TO THE PROVISIONS OF
SECTION 18.3 BELOW, IF EITHER OR BOTH OF THE PROPERTY AND THE PREMISES IS
DAMAGED BY FIRE OR OTHER INSURED CASUALTY, LANDLORD SHALL REPAIR (OR CAUSE AGENT
TO REPAIR) THE DAMAGE AND RESTORE AND REBUILD THE PROPERTY AND/OR THE PREMISES
(EXCEPT FOR TENANT’S PROPERTY) WITH REASONABLE DISPATCH AFTER (X) NOTICE TO IT
OF THE DAMAGE OR DESTRUCTION AND (Y) THE ADJUSTMENT OF THE INSURANCE PROCEEDS
ATTRIBUTABLE TO SUCH DAMAGE.  SUBJECT TO THE PROVISIONS OF SECTION 18.3 BELOW,
TENANT SHALL NOT BE ENTITLED TO TERMINATE THIS LEASE AND NO DAMAGES,
COMPENSATION OR CLAIM SHALL BE PAYABLE BY LANDLORD FOR PURPORTED INCONVENIENCE,
LOSS OF BUSINESS OR ANNOYANCE ARISING FROM ANY REPAIR OR RESTORATION OF ANY
PORTION OF THE PREMISES OR OF THE PROPERTY  PURSUANT TO THIS SECTION.  LANDLORD
(OR AGENT, AS THE CASE MAY BE) SHALL USE ITS DILIGENT, GOOD FAITH EFFORTS TO
MAKE SUCH REPAIR OR RESTORATION PROMPTLY AND IN SUCH MANNER AS NOT TO
UNREASONABLY INTERFERE WITH TENANT’S USE AND OCCUPANCY OF THE PREMISES, BUT
LANDLORD OR AGENT SHALL NOT BE REQUIRED TO DO SUCH REPAIR OR RESTORATION WORK
EXCEPT DURING NORMAL BUSINESS HOURS OF BUSINESS DAYS.


18.2.       RENTAL ABATEMENT.  PROVIDED THAT ANY DAMAGE TO EITHER OR BOTH OF THE
PROPERTY AND THE PREMISES IS NOT CAUSED BY, OR IS NOT THE RESULT OF ACTS OR
OMISSIONS BY, ANY OR ALL OF TENANT AND TENANT’S PARTIES, IF (A) THE PROPERTY IS
DAMAGED BY FIRE OR OTHER CASUALTY THEREBY CAUSING THE PREMISES TO BE
INACCESSIBLE OR (B) THE PREMISES

11


--------------------------------------------------------------------------------





ARE PARTIALLY DAMAGED BY FIRE OR OTHER CASUALTY, THE RENT SHALL BE
PROPORTIONALLY ABATED TO THE EXTENT OF ANY ACTUAL LOSS OF USE OF THE PREMISES BY
TENANT.


18.3.       TOTAL DESTRUCTION.  IF THE PROPERTY OR THE PREMISES SHALL BE TOTALLY
DESTROYED BY FIRE OR OTHER CASUALTY, OR IF THE PROPERTY SHALL BE SO DAMAGED BY
FIRE OR OTHER CASUALTY THAT (IN THE REASONABLE OPINION OF A REPUTABLE CONTRACTOR
OR ARCHITECT DESIGNATED BY LANDLORD):  (I) ITS REPAIR OR RESTORATION REQUIRES
MORE THAN 180 DAYS OR (II) SUCH REPAIR OR RESTORATION REQUIRES THE EXPENDITURE
OF MORE THAN 50% OF THE FULL INSURABLE VALUE OF THE PROPERTY IMMEDIATELY PRIOR
TO THE CASUALTY OR (III) THE DAMAGE (X) IS LESS THAN THE AMOUNT STATED IN (II)
ABOVE, BUT MORE THAN 10% OF THE FULL INSURABLE VALUE OF THE PROPERTY; AND (Y)
OCCURS DURING THE LAST TWO YEARS OF LEASE TERM, LANDLORD AND TENANT SHALL EACH
HAVE THE OPTION TO TERMINATE THIS LEASE (BY SO ADVISING THE OTHER, IN WRITING)
WITHIN 10 DAYS AFTER SAID CONTRACTOR OR ARCHITECT DELIVERS WRITTEN NOTICE OF ITS
OPINION TO LANDLORD AND TENANT, BUT IN ALL EVENTS PRIOR TO THE COMMENCEMENT OF
ANY RESTORATION OF THE PREMISES OR THE PROPERTY BY LANDLORD.  IN SUCH EVENT, THE
TERMINATION SHALL BE EFFECTIVE AS OF THE DATE UPON WHICH EITHER LANDLORD OR
TENANT, AS THE CASE MAY BE, RECEIVES TIMELY WRITTEN NOTICE FROM THE OTHER
TERMINATING THIS LEASE PURSUANT TO THE PRECEDING SENTENCE.  IF NEITHER LANDLORD
NOR TENANT TIMELY DELIVERS A TERMINATION NOTICE, THIS LEASE SHALL REMAIN IN FULL
FORCE AND EFFECT.  NOTWITHSTANDING THE FOREGOING, IF (A) ANY HOLDER OF A
MORTGAGE OR DEED OF TRUST ENCUMBERING THE PROPERTY OR LANDLORD PURSUANT TO A
GROUND LEASE ENCUMBERING THE PROPERTY (COLLECTIVELY, “SUPERIOR PARTIES”) OR
OTHER PARTY ENTITLED TO THE INSURANCE PROCEEDS FAILS TO MAKE SUCH PROCEEDS
AVAILABLE TO LANDLORD IN AN AMOUNT SUFFICIENT FOR RESTORATION OF THE PREMISES OR
THE PROPERTY, OR (B) THE ISSUER OF ANY CASUALTY INSURANCE POLICIES ON THE
PROPERTY FAILS TO MAKE AVAILABLE TO LANDLORD SUFFICIENT PROCEEDS FOR RESTORATION
OF THE PREMISES OR THE PROPERTY, THEN LANDLORD MAY, AT LANDLORD’S SOLE OPTION,
TERMINATE THIS LEASE BY GIVING TENANT WRITTEN NOTICE TO SUCH EFFECT WITHIN 30
DAYS AFTER LANDLORD RECEIVES NOTICE FROM THE SUPERIOR PARTY OR INSURANCE
COMPANY, AS THE CASE MAY BE, THAT SUCH PROCEEDS SHALL NOT BE MADE AVAILABLE, IN
WHICH EVENT THE TERMINATION OF THIS LEASE SHALL BE EFFECTIVE AS OF THE DATE
TENANT RECEIVES WRITTEN NOTICE FROM LANDLORD OF LANDLORD’S ELECTION TO TERMINATE
THIS LEASE.  LANDLORD SHALL HAVE NO LIABILITY TO TENANT, AND TENANT SHALL NOT BE
ENTITLED TO TERMINATE THIS LEASE BY VIRTUE OF ANY DELAYS IN COMPLETION OF
REPAIRS AND RESTORATION.  FOR PURPOSES OF THIS SECTION 18.3 ONLY, “FULL
INSURABLE VALUE” SHALL MEAN REPLACEMENT COST, LESS THE COST OF FOOTINGS,
FOUNDATIONS AND OTHER STRUCTURES BELOW GRADE.


18.4.       INSURANCE PROCEEDS.  LANDLORD SHALL NOT BE OBLIGATED TO EXPEND IN
REPAIRS AND RESTORATION AN AMOUNT IN EXCESS OF THE PROCEEDS OF INSURANCE
RECOVERED WITH RESPECT TO ANY CASUALTY.  TENANT ACKNOWLEDGES THAT LANDLORD SHALL
BE ENTITLED TO THE FULL PROCEEDS OF ANY INSURANCE COVERAGE, WHETHER CARRIED BY
LANDLORD OR TENANT, FOR DAMAGE TO EITHER OR BOTH OF THE PREMISES AND THE
PROPERTY (EXCLUDING ANY PROCEEDS FOR DAMAGE TO TENANT’S PROPERTY).  IN THE EVENT
THAT EITHER OR BOTH OF THE PREMISES AND THE PROPERTY ARE NOT REPAIRED OR
RECONSTRUCTED, ALL PROCEEDS OF INSURANCE (EXCLUDING ANY PROCEEDS COVERING
TENANT’S PROPERTY), WHETHER CARRIED BY LANDLORD OR TENANT, SHALL BE PAYABLE TO
LANDLORD.  LANDLORD’S DUTY TO REPAIR THE PREMISES AND THE PROPERTY (EXCLUDING
TENANT’S PROPERTY) IS LIMITED TO REPAIRING THE PREMISES TO THE CONDITION
EXISTING IMMEDIATELY PRIOR TO SUCH FIRE OR OTHER CASUALTY.


19.          EMINENT DOMAIN.  IF THE WHOLE, OR ANY SUBSTANTIAL (AS REASONABLY
DETERMINED BY LANDLORD) PORTION, OF THE PROPERTY IS TAKEN OR CONDEMNED FOR ANY
PUBLIC USE UNDER ANY LAW OR BY RIGHT OF EMINENT DOMAIN, OR BY PRIVATE PURCHASE
IN LIEU THEREOF, AND SUCH TAKING WOULD PREVENT OR MATERIALLY INTERFERE WITH THE
PERMITTED USE OF THE PREMISES, THIS LEASE SHALL TERMINATE EFFECTIVE WHEN THE
PHYSICAL TAKING OF SAID PREMISES OCCURS.  IF LESS THAN A SUBSTANTIAL PORTION OF
THE PROPERTY IS SO TAKEN OR CONDEMNED, OR IF THE TAKING OR CONDEMNATION IS
TEMPORARY (REGARDLESS OF THE PORTION OF THE PROPERTY AFFECTED), THIS LEASE SHALL
NOT TERMINATE, BUT THE RENT PAYABLE HEREUNDER SHALL BE PROPORTIONALLY ABATED TO
THE EXTENT OF ANY ACTUAL LOSS OF USE OF THE PREMISES BY TENANT.  LANDLORD SHALL
BE ENTITLED TO ANY AND ALL PAYMENT, INCOME, RENT OR AWARD, OR ANY INTEREST
THEREIN WHATSOEVER, WHICH MAY BE PAID OR MADE IN CONNECTION WITH SUCH A TAKING
OR CONVEYANCE, AND TENANT SHALL HAVE NO CLAIM AGAINST LANDLORD FOR THE VALUE OF
ANY UNEXPIRED PORTION OF THIS LEASE.  NOTWITHSTANDING THE FOREGOING, ANY
COMPENSATION SPECIFICALLY AND INDEPENDENTLY AWARDED TO TENANT FOR LOSS OF
BUSINESS OR GOODWILL, OR FOR ITS PERSONAL PROPERTY, SHALL BE THE PROPERTY OF
TENANT.


20.          SURRENDER AND HOLDOVER.  ON THE LAST DAY OF THE TERM, OR UPON ANY
EARLIER TERMINATION OF THIS LEASE, OR UPON ANY RE-ENTRY BY LANDLORD UPON THE
PREMISES, (A) TENANT SHALL QUIT AND SURRENDER THE PREMISES TO LANDLORD
“BROOM-CLEAN” AND IN GOOD ORDER, CONDITION AND REPAIR (AS DEFINED BY EXHIBIT C,
ATTACHED HERETO AND INCORPORATED HEREIN BY REFERENCE), EXCEPT FOR ORDINARY WEAR
AND TEAR AND SUCH DAMAGE OR DESTRUCTION AS LANDLORD IS REQUIRED TO REPAIR OR
RESTORE UNDER THIS LEASE, (B) TENANT SHALL REMOVE ALL OF TENANT’S PROPERTY
THEREFROM, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS LEASE, AND (C) TENANT
SHALL SURRENDER TO LANDLORD ANY AND ALL KEYS, ACCESS CARDS, COMPUTER CODES OR
ANY OTHER ITEMS USED TO ACCESS THE PREMISES.  LANDLORD SHALL BE PERMITTED TO
INSPECT THE PREMISES IN ORDER TO VERIFY COMPLIANCE WITH THIS SECTION 20 AT ANY
TIME PRIOR TO (X) THE EXPIRATION DATE, (Y) THE EFFECTIVE DATE OF ANY EARLIER
TERMINATION OF THIS LEASE, OR (Z) THE SURRENDER DATE OTHERWISE AGREED TO IN
WRITING BY LANDLORD AND TENANT.  THE OBLIGATIONS IMPOSED UNDER THE FIRST
SENTENCE OF THIS SECTION 20 SHALL SURVIVE THE TERMINATION OR EXPIRATION OF THIS
LEASE.  IF ANY REPAIRS ARE REQUIRED TO BE PERFORMED IN, TO OR AT THE PREMISES
(PURSUANT TO THE FIRST SENTENCE OF THIS SECTION 20 OR ANY OTHER APPLICABLE
PROVISION OF THIS LEASE) UPON THE EXPIRATION OR TERMINATION OF THE TERM, TENANT
SHALL CAUSE SUCH REPAIRS TO BE PERFORMED, TO LANDLORD’S REASONABLE SATISFACTION,
WITHIN 10 BUSINESS DAYS AFTER THE DATE ON WHICH THIS LEASE IS TERMINATED OR
EXPIRED.  IF TENANT FAILS TO TIMELY COMPLY WITH THE PRECEDING SENTENCE, THEN
LANDLORD SHALL HAVE THE RIGHT TO CAUSE THE REPAIRS TO BE PERFORMED, AT TENANT’S
EXPENSE, AND ALL SUCH EXPENSES SO INCURRED BY LANDLORD SHALL BEAR INTEREST (AT
THE RATE SPECIFIED IN THE SECOND SENTENCE OF SECTION 22.3) FROM THE DATE THE
EXPENSE IS INCURRED UNTIL THE DATE PAID, IN FULL, BY TENANT (INCLUSIVE OF
INTEREST).  IF TENANT REMAINS IN POSSESSION AFTER THE EXPIRATION DATE HEREOF OR
AFTER ANY EARLIER TERMINATION DATE OF THIS LEASE OR OF TENANT’S RIGHT TO
POSSESSION:  (I)  TENANT SHALL BE DEEMED A TENANT-AT-SUFFERANCE;  (II) TENANT
SHALL PAY 200% OF THE AGGREGATE OF THE BASE RENT AND ADDITIONAL RENT LAST
PREVAILING HEREUNDER, AND ALSO SHALL PAY ALL ACTUAL DAMAGES SUSTAINED BY
LANDLORD, DIRECTLY BY REASON OF TENANT’S REMAINING IN POSSESSION AFTER THE
EXPIRATION OR TERMINATION OF THIS LEASE;  (III) THERE SHALL BE NO RENEWAL OR
EXTENSION OF THIS LEASE BY OPERATION OF LAW; AND (IV) THE TENANCY-AT-WILL MAY BE
TERMINATED BY LANDLORD UPON ONE DAYS’ OR BY TENANT  UPON 30 DAYS’ PRIOR WRITTEN
NOTICE

12


--------------------------------------------------------------------------------





GIVEN BY THE TERMINATING PARTY TO THE NON-TERMINATING PARTY.  THE PROVISIONS OF
THIS SECTION 20 SHALL NOT CONSTITUTE A WAIVER BY LANDLORD OF ANY RE-ENTRY RIGHTS
OF LANDLORD PROVIDED HEREUNDER OR BY LAW.


21.          EVENTS OF DEFAULT.


21.1.       BANKRUPTCY OF TENANT.  IT SHALL BE A DEFAULT BY TENANT UNDER THIS
LEASE IF TENANT MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR FILES A
VOLUNTARY PETITION UNDER ANY STATE OR FEDERAL BANKRUPTCY OR INSOLVENCY LAW, OR
AN INVOLUNTARY PETITION ALLEGING AN ACT OF BANKRUPTCY OR INSOLVENCY IS FILED
AGAINST TENANT UNDER ANY STATE OR FEDERAL BANKRUPTCY OR INSOLVENCY LAW THAT IS
NOT DISMISSED WITHIN 90 DAYS, OR WHENEVER A PETITION IS FILED BY OR AGAINST (TO
THE EXTENT NOT DISMISSED WITHIN 90 DAYS) TENANT UNDER THE REORGANIZATION
PROVISIONS OF THE UNITED STATES BANKRUPTCY CODE OR UNDER THE PROVISIONS OF ANY
STATE OR FEDERAL LAW OF LIKE IMPORT, OR WHENEVER A PETITION SHALL BE FILED BY
TENANT UNDER THE ARRANGEMENT PROVISIONS OF THE UNITED STATES BANKRUPTCY CODE OR
SIMILAR STATE OR FEDERAL LAW, OR WHENEVER A RECEIVER OF TENANT, OR OF, OR FOR,
THE PROPERTY OF TENANT SHALL BE APPOINTED, OR TENANT ADMITS IT IS INSOLVENT OR
IS NOT ABLE TO PAY ITS DEBTS AS THEY MATURE.


21.2.       DEFAULT PROVISIONS.  EACH OF THE FOLLOWING SHALL CONSTITUTE A
DEFAULT BY TENANT UNDER THIS LEASE: (A) IF TENANT FAILS TO PAY RENT OR ANY OTHER
PAYMENT WHEN DUE HEREUNDER WITHIN FIVE DAYS AFTER WRITTEN NOTICE FROM LANDLORD
OF SUCH FAILURE TO PAY ON THE DUE DATE; PROVIDED, HOWEVER, THAT IF IN ANY
CONSECUTIVE 12 MONTH PERIOD, TENANT SHALL, ON TWO (2) SEPARATE OCCASIONS, FAIL
TO PAY ANY INSTALLMENT OF RENT ON THE DATE SUCH INSTALLMENT OF RENT IS DUE,
THEN, ON THE THIRD SUCH OCCASION AND ON EACH OCCASION THEREAFTER ON WHICH TENANT
SHALL FAIL TO PAY AN INSTALLMENT OF RENT ON THE DATE SUCH INSTALLMENT OF RENT IS
DUE, LANDLORD SHALL BE RELIEVED FROM ANY OBLIGATION TO PROVIDE NOTICE TO TENANT,
AND TENANT SHALL THEN NO LONGER HAVE A FIVE DAY PERIOD IN WHICH TO CURE ANY SUCH
FAILURE; OR (B) IF TENANT FAILS, WHETHER BY ACTION OR INACTION, TO TIMELY COMPLY
WITH, OR SATISFY, ANY OR ALL OF THE OBLIGATIONS IMPOSED ON TENANT UNDER THIS
LEASE (OTHER THAN THE OBLIGATION TO PAY RENT) FOR A PERIOD OF 30 DAYS AFTER
LANDLORD’S DELIVERY TO TENANT OF WRITTEN NOTICE OF SUCH DEFAULT UNDER THIS
SECTION 21.2(B); PROVIDED, HOWEVER, THAT IF THE DEFAULT CANNOT, BY ITS NATURE,
BE CURED WITHIN SUCH 30 DAY PERIOD, BUT TENANT COMMENCES AND DILIGENTLY PURSUES
A CURE OF SUCH DEFAULT PROMPTLY WITHIN THE INITIAL 30 DAY CURE PERIOD, THEN
LANDLORD SHALL NOT EXERCISE ITS REMEDIES UNDER SECTION 22 UNLESS SUCH DEFAULT
REMAINS UNCURED FOR MORE THAN 60 DAYS AFTER THE INITIAL DELIVERY OF LANDLORD’S
ORIGINAL DEFAULT NOTICE; OR (C) TENANT FAILS TO DELIVER TO LANDLORD PRIOR
WRITTEN NOTICE (ACCOMPANIED BY AN ADDITIONAL SECURITY DEPOSIT EQUAL TO TWO
MONTHLY INSTALLMENTS OF BASE RENT) BEFORE TENANT VACATES OR ABANDONS THE
PREMISES DURING THE TERM.


22.          RIGHTS AND REMEDIES.


22.1.       LANDLORD’S CURE RIGHTS UPON DEFAULT OF TENANT.  IF TENANT DEFAULTS
IN THE PERFORMANCE OF ANY OF ITS OBLIGATIONS UNDER THIS LEASE, AND FAILS TO CURE
SUCH DEFAULT ON A TIMELY BASIS (PURSUANT TO SECTION 21.2), LANDLORD, WITHOUT
THEREBY WAIVING SUCH DEFAULT, MAY (BUT SHALL NOT BE OBLIGATED TO) PERFORM THE
SAME FOR THE ACCOUNT, AND AT THE EXPENSE OF, TENANT.


22.2.       LANDLORD’S REMEDIES.  IN THE EVENT OF ANY DEFAULT BY TENANT UNDER
THIS LEASE, LANDLORD, AT ITS OPTION, AND AFTER ANY APPLICABLE NOTICE AND CURE
PERIOD (AS REQUIRED PURSUANT TO SECTION 21.2), BUT WITHOUT ADDITIONAL NOTICE OR
DEMAND FROM LANDLORD, IF ANY, AS PROVIDED IN SECTION 21.2 HAS EXPIRED, MAY, IN
ADDITION TO ALL OTHER RIGHTS AND REMEDIES PROVIDED IN THIS LEASE, OR OTHERWISE
AT LAW OR IN EQUITY: (A) TERMINATE THIS LEASE AND TENANT’S RIGHT OF POSSESSION
OF THE PREMISES; OR (B) TERMINATE TENANT’S RIGHT OF POSSESSION OF THE PREMISES
WITHOUT TERMINATING THIS LEASE; PROVIDED, HOWEVER, THAT LANDLORD MAY, WHETHER
LANDLORD ELECTS TO PROCEED UNDER SUBSECTIONS (A) OR (B) ABOVE, RELET THE
PREMISES, OR ANY PART THEREOF FOR THE ACCOUNT OF TENANT, FOR SUCH RENT AND TERM
AND UPON SUCH TERMS AND CONDITIONS AS ARE ACCEPTABLE TO LANDLORD.  IN ADDITION,
FOR PURPOSES OF ANY RELETTING, LANDLORD IS AUTHORIZED TO DECORATE, REPAIR, ALTER
AND IMPROVE THE PREMISES TO THE EXTENT DEEMED NECESSARY BY LANDLORD, IN ITS SOLE
DISCRETION.  IN THE EVENT OF THE TERMINATION OF THIS LEASE BY LANDLORD PURSUANT
TO (A) ABOVE, LANDLORD SHALL BE ENTITLED TO RECOVER FROM TENANT (I) ALL DAMAGES
AND OTHER SUMS THAT LANDLORD IS ENTITLED TO RECOVER UNDER ANY PROVISION OF THIS
LEASE OR AT LAW OR IN EQUITY, INCLUDING, BUT NOT LIMITED TO, ALL FIXED DOLLAR
AMOUNTS OF BASE RENT AND ADDITIONAL RENT ACCRUED AND UNPAID FOR THE PERIOD UP TO
AND INCLUDING SUCH TERMINATION DATE; (II) ALL OTHER ADDITIONAL SUMS PAYABLE BY
TENANT, OR FOR WHICH TENANT IS LIABLE, OR IN RESPECT OF WHICH TENANT HAS AGREED
TO INDEMNIFY LANDLORD, UNDER ANY OF THE PROVISIONS OF THIS LEASE, THAT MAY BE
THEN OWING AND UNPAID; (III) ALL COSTS AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, COURT COSTS AND ATTORNEYS’ REASONABLE FEES) INCURRED BY LANDLORD IN
THE ENFORCEMENT OF ITS RIGHTS AND REMEDIES UNDER THIS LEASE; AND (IV) ANY
DAMAGES PROVABLE BY LANDLORD AS A MATTER OF LAW INCLUDING, WITHOUT LIMITATION,
AN AMOUNT EQUAL TO THE POSITIVE DIFFERENCE, IF ANY, BETWEEN (X) THE DISCOUNTED
PRESENT VALUE (AT 6% PER ANNUM) OF THE BASE RENT PROVIDED TO BE PAID FOR THE
REMAINDER OF THE TERM (MEASURED FROM THE EFFECTIVE TERMINATION DATE OF THIS
LEASE) AND (Y) THE FAIR MARKET RENTAL VALUE OF THE LEASED PREMISES (DETERMINED
AT THE DATE OF TERMINATION OF THIS LEASE) AFTER DEDUCTION (FROM SUCH FAIR MARKET
RENTAL VALUE) OF THE PROJECTED COSTS AND EXPENSES OF RELETTING THE PREMISES
(INCLUDING THE ANTICIPATED COSTS OF REPAIRS, ALTERATIONS, IMPROVEMENTS,
ADDITIONS, LEGAL FEES AND BROKERAGE COMMISSIONS) AS REASONABLY ESTIMATED BY
LANDLORD.  IF LANDLORD ELECTS TO PURSUE ITS RIGHTS AND REMEDIES UNDER SUBSECTION
(B) ABOVE, AND THE PREMISES ARE RELET AND A SUFFICIENT SUM IS NOT REALIZED
THEREFROM, THEN TO SATISFY THE PAYMENT, WHEN DUE, OF BASE RENT AND ADDITIONAL
RENT RESERVED UNDER THE LEASE FOR ANY MONTHLY PERIOD (AFTER PAYMENT OF ALL
LANDLORD’S REASONABLE EXPENSES OF RELETTING), TENANT SHALL, IN LANDLORD’S SOLE
JUDGMENT, EITHER (I) PAY ANY SUCH DEFICIENCY MONTHLY OR (II) PAY SUCH DEFICIENCY
ON AN ACCELERATED BASIS, WHICH ACCELERATED DEFICIENCY SHALL BE DISCOUNTED AT A
RATE OF 6% PER ANNUM.  IF LANDLORD ELECTS TO PURSUE ITS RIGHTS AND REMEDIES
UNDER SUBSECTION (B) ABOVE, AND LANDLORD FAILS TO RELET THE PREMISES, THEN
TENANT SHALL PAY TO LANDLORD THE SUM OF (X) THE PROJECTED COSTS OF LANDLORD’S
EXPENSES OF RELETTING (INCLUDING THE ANTICIPATED COSTS OF REPAIRS, ALTERATIONS,
IMPROVEMENTS, ADDITIONS, LEGAL FEES AND BROKERAGE COMMISSIONS) AS REASONABLY
ESTIMATED BY LANDLORD AND (Y) THE ACCELERATED AMOUNT OF BASE RENT AND ADDITIONAL
RENT DUE UNDER THE LEASE FOR THE BALANCE OF THE TERM, DISCOUNTED TO PRESENT
VALUE AT A RATE OF 6% PER ANNUM.  TENANT AGREES THAT LANDLORD MAY FILE SUIT TO
RECOVER ANY SUMS DUE TO LANDLORD HEREUNDER FROM TIME TO TIME AND THAT SUCH SUIT
OR RECOVERY OF ANY AMOUNT DUE LANDLORD HEREUNDER SHALL NOT BE ANY DEFENSE TO ANY
SUBSEQUENT ACTION BROUGHT FOR ANY AMOUNT NOT THERETOFORE REDUCED TO

13


--------------------------------------------------------------------------------





JUDGMENT IN FAVOR OF LANDLORD.  IF LANDLORD ELECTS TO PURSUE ITS RIGHTS AND
REMEDIES UNDER SUBSECTION (B), THEN LANDLORD SHALL AT ANY TIME HAVE THE FURTHER
RIGHT AND REMEDY TO RESCIND SUCH ELECTION AND PURSUE ITS RIGHTS AND REMEDIES
UNDER SUBSECTION (A).  IN THE EVENT LANDLORD ELECTS, PURSUANT TO CLAUSE (B) OF
THIS SECTION 22.2, TO TERMINATE TENANT’S RIGHT OF POSSESSION ONLY, WITHOUT
TERMINATING THIS LEASE, LANDLORD MAY, AT LANDLORD’S OPTION, ENTER INTO THE
PREMISES, REMOVE TENANT’S PROPERTY, TENANT’S SIGNS AND OTHER EVIDENCES OF
TENANCY, AND TAKE AND HOLD POSSESSION THEREOF, AS PROVIDED IN SECTION 20 HEREOF;
PROVIDED, HOWEVER, THAT SUCH ENTRY AND POSSESSION SHALL NOT TERMINATE THIS LEASE
OR RELEASE TENANT, IN WHOLE OR IN PART, FROM TENANT’S OBLIGATION TO PAY THE BASE
RENT AND ADDITIONAL RENT RESERVED HEREUNDER FOR THE FULL TERM, OR FROM ANY OTHER
OBLIGATION OF TENANT UNDER THIS LEASE.  ANY AND ALL PROPERTY THAT MAY BE REMOVED
FROM THE PREMISES BY LANDLORD PURSUANT TO THE AUTHORITY OF THE LEASE OR OF LAW,
TO WHICH TENANT IS OR MAY BE ENTITLED, MAY BE HANDLED, REMOVED OR STORED BY
LANDLORD AT THE SOLE RISK, COST AND EXPENSE OF TENANT, AND IN NO EVENT OR
CIRCUMSTANCE SHALL LANDLORD BE RESPONSIBLE FOR THE VALUE, PRESERVATION OR
SAFEKEEPING THEREOF.  TENANT SHALL PAY TO LANDLORD, UPON DEMAND, ANY AND ALL
EXPENSES INCURRED IN SUCH REMOVAL AND ALL STORAGE CHARGES AGAINST SUCH PROPERTY
SO LONG AS THE SAME SHALL BE IN LANDLORD’S POSSESSION OR UNDER LANDLORD’S
CONTROL.  ANY SUCH PROPERTY OF TENANT NOT RETAKEN FROM STORAGE BY TENANT WITHIN
30 DAYS AFTER THE END OF THE TERM, HOWEVER TERMINATED, SHALL BE CONCLUSIVELY
PRESUMED TO HAVE BEEN CONVEYED BY TENANT TO LANDLORD UNDER THIS LEASE AS IN A
BILL OF SALE, WITHOUT FURTHER PAYMENT OR CREDIT BY LANDLORD TO TENANT.

For purposes of determining any recovery of rent or damages by Landlord that
depends upon what Landlord could collect by using reasonable efforts to relet
the Premises, in the event such determination is required by applicable law
notwithstanding the foregoing waiver by Tenant, it is understood and agreed
that:

(a)      Landlord may elect to lease other comparable, available space in the
Building, if any, before reletting the Premises.

(b)      Landlord may decline to incur out-of-pocket costs to relet the
Premises, other than customary leasing commissions and legal fees for the
negotiation of a lease with a new tenant.

(c)      Landlord may decline to relet the Premises at rental rates below then
prevailing market rental rates, because of the negative impact lower rental
rates would have on the value of the Building and because of the uncertainty of
actually receiving from Tenant the greater damages that Landlord would suffer
from and after reletting at the lower rates.

(d)      Before reletting the Premises to a prospective tenant, Landlord may
require the prospective tenant to demonstrate the same financial wherewithal
that Landlord would require as a condition to leasing other space in the
Building to the prospective tenant.

(e)      Identifying a prospective tenant to relet the Premises, negotiating a
new lease with such tenant and making the Premises ready for such tenant will
take time, depending upon market conditions when the Premises first become
available for reletting, and during such time Landlord cannot be expected to
collect any revenue from reletting.

(f)          Listing the Premises with a broker in a manner consistent with
parts (a) through (e) above constitutes reasonable efforts on the part of
Landlord to relet the Premises.


22.3.       ADDITIONAL RIGHTS OF LANDLORD.  ANY AND ALL COSTS, EXPENSES AND
DISBURSEMENTS, OF ANY KIND OR NATURE, INCURRED BY LANDLORD OR AGENT IN
CONNECTION WITH THE ENFORCEMENT OF ANY AND ALL OF THE TERMS AND PROVISIONS OF
THIS LEASE, INCLUDING ATTORNEYS’ REASONABLE FEES (THROUGH ALL APPELLATE
PROCEEDINGS), SHALL BE DUE AND PAYABLE (AS ADDITIONAL RENT) UPON LANDLORD’S
SUBMISSION OF AN INVOICE THEREFOR.  ALL SUMS ADVANCED BY LANDLORD OR AGENT ON
ACCOUNT OF TENANT UNDER THIS SECTION, OR PURSUANT TO ANY OTHER PROVISION OF THIS
LEASE, AND ALL BASE RENT AND ADDITIONAL RENT, IF DELINQUENT OR NOT PAID BY
TENANT AND RECEIVED BY LANDLORD WHEN DUE HEREUNDER, SHALL BEAR INTEREST AT  A 
RATE EQUAL TO THE LESSER OF (I) THE MAXIMUM LAWFUL RATE FROM TIME TO TIME
PERMITTED UNDER APPLICABLE LAW OR (II)OF 5% PER ANNUM ABOVE THE “PRIME” OR
“REFERENCE” OR “BASE” RATE (ON A PER ANNUM BASIS) OF INTEREST PUBLICLY ANNOUNCED
AS SUCH, FROM TIME TO TIME, BY BANK ONE, N.A. OR ITS SUCCESSOR, OR SUCH OTHER
NATIONAL BANKING ASSOCIATION AS MAY BE DESIGNATED BY LANDLORD IN THE EVENT THERE
IS NO SUCCESSOR THERETO (“DEFAULT INTEREST”), FROM THE DUE DATE THEREOF UNTIL
PAID, AND SUCH INTEREST SHALL BE AND CONSTITUTE ADDITIONAL RENT AND BE DUE AND
PAYABLE UPON LANDLORD’S OR AGENT’S SUBMISSION OF AN INVOICE THEREFOR.  THE
VARIOUS RIGHTS, REMEDIES AND ELECTIONS OF LANDLORD RESERVED, EXPRESSED OR
CONTAINED HEREIN ARE CUMULATIVE AND NO ONE OF THEM SHALL BE DEEMED TO BE
EXCLUSIVE OF THE OTHERS OR OF SUCH OTHER RIGHTS, REMEDIES, OPTIONS OR ELECTIONS
AS ARE NOW OR MAY HEREAFTER BE CONFERRED UPON LANDLORD BY LAW.


22.4.       EVENT OF BANKRUPTCY.  IN ADDITION TO, AND IN NO WAY LIMITING THE
OTHER REMEDIES SET FORTH HEREIN, LANDLORD AND TENANT AGREE THAT IF TENANT EVER
BECOMES THE SUBJECT OF A VOLUNTARY OR INVOLUNTARY BANKRUPTCY, REORGANIZATION,
COMPOSITION, OR OTHER SIMILAR TYPE PROCEEDING UNDER THE FEDERAL BANKRUPTCY LAWS,
AS NOW ENACTED OR HEREINAFTER AMENDED, THEN:  (A) “ADEQUATE ASSURANCE OF FUTURE
PERFORMANCE” BY TENANT PURSUANT TO BANKRUPTCY CODE SECTION 365 WILL INCLUDE (BUT
NOT BE LIMITED TO) PAYMENT OF AN ADDITIONAL/NEW SECURITY DEPOSIT IN THE AMOUNT
OF THREE TIMES THE THEN CURRENT BASE RENT PAYABLE HEREUNDER; (B) ANY PERSON OR
ENTITY TO WHICH THIS LEASE IS ASSIGNED, PURSUANT TO THE PROVISIONS OF THE
BANKRUPTCY CODE, SHALL BE DEEMED, WITHOUT FURTHER ACT OR DEED, TO HAVE ASSUMED
ALL OF THE OBLIGATIONS OF TENANT ARISING UNDER THIS LEASE ON AND AFTER THE
EFFECTIVE DATE OF SUCH ASSIGNMENT, AND ANY SUCH ASSIGNEE SHALL, UPON DEMAND BY
LANDLORD, EXECUTE AND DELIVER TO LANDLORD AN INSTRUMENT CONFIRMING SUCH
ASSUMPTION OF LIABILITY; (C) NOTWITHSTANDING ANYTHING IN THIS LEASE TO THE
CONTRARY, ALL AMOUNTS PAYABLE BY TENANT TO OR ON BEHALF OF LANDLORD UNDER THIS
LEASE, WHETHER OR NOT EXPRESSLY DENOMINATED AS “RENT”, SHALL CONSTITUTE “RENT”
FOR THE PURPOSES OF SECTION 502(B)(6) OF THE BANKRUPTCY CODE; AND (D) IF THIS
LEASE IS ASSIGNED TO ANY PERSON OR ENTITY PURSUANT TO THE PROVISIONS OF THE
BANKRUPTCY CODE, ANY AND ALL MONIES OR OTHER CONSIDERATIONS PAYABLE OR OTHERWISE
TO BE DELIVERED TO LANDLORD OR AGENT (INCLUDING BASE RENT, ADDITIONAL RENT AND
OTHER AMOUNTS

14


--------------------------------------------------------------------------------





HEREUNDER), SHALL BE AND REMAIN THE EXCLUSIVE PROPERTY OF LANDLORD AND SHALL NOT
CONSTITUTE PROPERTY OF TENANT OR OF THE BANKRUPTCY ESTATE OF TENANT.  ANY AND
ALL MONIES OR OTHER CONSIDERATIONS CONSTITUTING LANDLORD’S PROPERTY UNDER THE
PRECEDING SENTENCE NOT PAID OR DELIVERED TO LANDLORD OR AGENT SHALL BE HELD IN
TRUST BY TENANT OR TENANT’S BANKRUPTCY ESTATE FOR THE BENEFIT OF LANDLORD AND
SHALL BE PROMPTLY PAID TO OR TURNED OVER TO LANDLORD.


23.          BROKER.  TENANT COVENANTS, WARRANTS AND REPRESENTS THAT THE BROKER
SET FORTH IN SECTION 1.9(A) WAS THE ONLY BROKER TO REPRESENT TENANT IN THE
NEGOTIATION OF THIS LEASE (“TENANT’S BROKER”).  LANDLORD COVENANTS, WARRANTS AND
REPRESENTS THAT THE BROKER SET FORTH IN SECTION 1.9(B) WAS THE ONLY BROKER TO
REPRESENT LANDLORD IN THE NEGOTIATION OF THIS LEASE (“LANDLORD’S BROKER”). 
LANDLORD SHALL BE SOLELY RESPONSIBLE FOR PAYING THE COMMISSION OF TENANT’S
BROKER.  EACH PARTY AGREES TO AND HEREBY DOES DEFEND, INDEMNIFY AND HOLD THE
OTHER HARMLESS AGAINST AND FROM ANY BROKERAGE COMMISSIONS OR FINDER’S FEES OR
CLAIMS THEREFOR BY A PARTY CLAIMING TO HAVE DEALT WITH THE INDEMNIFYING PARTY
AND ALL COSTS, EXPENSES AND LIABILITIES IN CONNECTION THEREWITH, INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES, FOR ANY BREACH OF
THE FOREGOING.  THE FOREGOING INDEMNIFICATION SHALL SURVIVE THE TERMINATION OR
EXPIRATION OF THIS LEASE.


24.          MISCELLANEOUS.


24.1.       MERGER.  ALL PRIOR UNDERSTANDINGS AND AGREEMENTS BETWEEN THE PARTIES
ARE MERGED IN THIS LEASE, WHICH ALONE FULLY AND COMPLETELY EXPRESSES THE
AGREEMENT OF THE PARTIES.  NO AGREEMENT SHALL BE EFFECTIVE TO MODIFY THIS LEASE,
IN WHOLE OR IN PART, UNLESS SUCH AGREEMENT IS IN WRITING, AND IS SIGNED BY THE
PARTY AGAINST WHOM ENFORCEMENT OF SAID CHANGE OR MODIFICATION IS SOUGHT.


24.2.       NOTICES.  ANY NOTICE REQUIRED TO BE GIVEN BY EITHER PARTY PURSUANT
TO THIS LEASE, SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN PROPERLY
GIVEN, RENDERED OR MADE ONLY IF PERSONALLY DELIVERED, OR IF SENT BY FEDERAL
EXPRESS OR OTHER COMPARABLE COMMERCIAL OVERNIGHT DELIVERY SERVICE, ADDRESSED TO
THE OTHER PARTY AT THE ADDRESSES SET FORTH BELOW (OR TO SUCH OTHER ADDRESS AS
LANDLORD OR TENANT MAY DESIGNATE TO EACH OTHER FROM TIME TO TIME BY WRITTEN
NOTICE), AND SHALL BE DEEMED TO HAVE BEEN GIVEN, RENDERED OR MADE ON THE DAY SO
DELIVERED OR ON THE FIRST BUSINESS DAY AFTER HAVING BEEN DEPOSITED WITH THE
COURIER SERVICE:

If to Landlord:

 

First Industrial Development Services, Inc.

 

 

311 South Wacker Drive, Suite 4000

 

 

Chicago, Illinois 60606

 

 

Attn: Executive Vice President — Operations

 

 

 

With a copy to:

 

First Industrial Realty Trust, Inc.

 

 

1425 Sadlier Circle W. Drive

 

 

Indianapolis, Indiana 46239

 

 

Attn: Asset Manager

 

 

 

With a copy to:

 

Barack Ferrazzano Kirschbaum Perlman & Nagelberg LLC

 

 

333 West Wacker Drive

 

 

Suite 2700

 

 

Chicago, Illinois 60606

 

 

Attn: Suzanne Bessette-Smith

 

 

 

If to Tenant:

 

Liquidity Services, Inc

 

 

2131 K Street NW, 4th Floor

 

 

Washington, DC 20037

 


24.3.       NON-WAIVER.  THE FAILURE OF EITHER PARTY TO INSIST, IN ANY ONE OR
MORE INSTANCES, UPON THE STRICT PERFORMANCE OF ANY ONE OR MORE OF THE
OBLIGATIONS OF THIS LEASE, OR TO EXERCISE ANY ELECTION HEREIN CONTAINED, SHALL
NOT BE CONSTRUED AS A WAIVER OR RELINQUISHMENT FOR THE FUTURE OF THE PERFORMANCE
OF SUCH ONE OR MORE OBLIGATIONS OF THIS LEASE OR OF THE RIGHT TO EXERCISE SUCH
ELECTION, BUT THE LEASE SHALL CONTINUE AND REMAIN IN FULL FORCE AND EFFECT WITH
RESPECT TO ANY SUBSEQUENT BREACH, ACT OR OMISSION.  THE RECEIPT AND ACCEPTANCE
BY LANDLORD OR AGENT OF BASE RENT OR ADDITIONAL RENT WITH KNOWLEDGE OF BREACH BY
TENANT OF ANY OBLIGATION OF THIS LEASE SHALL NOT BE DEEMED A WAIVER OF SUCH
BREACH.


24.4.       LEGAL COSTS.  ANY PARTY IN BREACH OR DEFAULT UNDER THIS LEASE (THE
“DEFAULTING PARTY”) SHALL REIMBURSE THE OTHER PARTY (THE “NONDEFAULTING PARTY”)
UPON DEMAND FOR ANY LEGAL FEES AND COURT (OR OTHER ADMINISTRATIVE PROCEEDING)
COSTS OR EXPENSES THAT THE NONDEFAULTING PARTY INCURS IN CONNECTION WITH THE
BREACH OR DEFAULT, REGARDLESS WHETHER SUIT IS COMMENCED OR JUDGMENT ENTERED. 
SUCH COSTS SHALL INCLUDE LEGAL FEES AND COSTS INCURRED FOR THE NEGOTIATION OF A
SETTLEMENT, ENFORCEMENT OF RIGHTS OR OTHERWISE.  FURTHERMORE, IN THE EVENT OF
LITIGATION, THE COURT IN SUCH ACTION SHALL AWARD TO THE PARTY IN WHOSE FAVOR A
JUDGMENT IS ENTERED A REASONABLE SUM AS ATTORNEYS’ FEES AND COSTS, WHICH SUM
SHALL BE PAID BY THE LOSING PARTY. TENANT SHALL PAY LANDLORD’S ATTORNEYS’
REASONABLE FEES INCURRED IN CONNECTION WITH TENANT’S REQUEST FOR LANDLORD’S
CONSENT UNDER PROVISIONS OF THIS LEASE GOVERNING ASSIGNMENT AND SUBLETTING, OR
IN CONNECTION WITH ANY OTHER ACT WHICH TENANT PROPOSES TO DO AND WHICH REQUIRES
LANDLORD’S CONSENT.


24.5.       PARTIES BOUND.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR IN THIS
LEASE, THIS LEASE SHALL BE BINDING UPON, AND INURE TO THE BENEFIT OF, THE
SUCCESSORS AND ASSIGNEES OF THE PARTIES HERETO.  TENANT HEREBY RELEASES LANDLORD
NAMED HEREIN FROM ANY OBLIGATIONS OF LANDLORD FOR ANY PERIOD SUBSEQUENT TO THE
CONVEYANCE AND TRANSFER OF LANDLORD’S OWNERSHIP INTEREST IN THE PROPERTY.  IN
THE EVENT OF SUCH CONVEYANCE AND TRANSFER, LANDLORD’S OBLIGATIONS SHALL
THEREAFTER BE BINDING UPON EACH TRANSFEREE (WHETHER SUCCESSOR LANDLORD OR
OTHERWISE).  NO

15


--------------------------------------------------------------------------------





OBLIGATION OF LANDLORD SHALL ARISE UNDER THIS LEASE UNTIL THE INSTRUMENT IS
SIGNED BY, AND DELIVERED TO, BOTH LANDLORD AND TENANT.


24.6.       RECORDATION OF LEASE.  TENANT SHALL NOT RECORD OR FILE THIS LEASE
(OR ANY MEMORANDUM HEREOF) IN THE PUBLIC RECORDS OF ANY COUNTY OR STATE.


24.7.       SURVIVAL OF OBLIGATIONS.  UPON THE EXPIRATION OR OTHER TERMINATION
OF THIS LEASE, NEITHER PARTY SHALL HAVE ANY FURTHER OBLIGATION NOR LIABILITY TO
THE OTHER EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS LEASE AND EXCEPT FOR
SUCH OBLIGATIONS AS, BY THEIR NATURE OR UNDER THE CIRCUMSTANCES, CAN ONLY BE, OR
BY THE PROVISIONS OF THIS LEASE, MAY BE PERFORMED AFTER SUCH EXPIRATION OR OTHER
TERMINATION.


24.8.       GOVERNING LAW; CONSTRUCTION.  THIS LEASE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY IS
LOCATED.  IF ANY PROVISION OF THIS LEASE SHALL BE INVALID OR UNENFORCEABLE, THE
REMAINDER OF THIS LEASE SHALL NOT BE AFFECTED BUT SHALL BE ENFORCED TO THE
EXTENT PERMITTED BY LAW.  THE CAPTIONS, HEADINGS AND TITLES IN THIS LEASE ARE
SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT AFFECT ITS INTERPRETATION. 
THIS LEASE SHALL BE CONSTRUED WITHOUT REGARD TO ANY PRESUMPTION OR OTHER RULE
REQUIRING CONSTRUCTION AGAINST THE PARTY CAUSING THIS LEASE TO BE DRAFTED.  EACH
COVENANT, AGREEMENT, OBLIGATION, OR OTHER PROVISION OF THIS LEASE TO BE
PERFORMED BY TENANT, SHALL BE CONSTRUED AS A SEPARATE AND INDEPENDENT COVENANT
OF TENANT, NOT DEPENDENT ON ANY OTHER PROVISION OF THIS LEASE.  ALL TERMS AND
WORDS USED IN THIS LEASE, REGARDLESS OF THE NUMBER OR GENDER IN WHICH THEY ARE
USED, SHALL BE DEEMED TO INCLUDE ANY OTHER NUMBER AND ANY OTHER GENDER AS THE
CONTEXT MAY REQUIRE.  THIS LEASE MAY BE EXECUTED IN COUNTERPART AND, WHEN ALL
COUNTERPART DOCUMENTS ARE EXECUTED, THE COUNTERPARTS SHALL CONSTITUTE A SINGLE
BINDING INSTRUMENT.


24.9.       TIME.  TIME IS OF THE ESSENCE FOR THIS LEASE.  IF THE TIME FOR
PERFORMANCE HEREUNDER FALLS ON A SATURDAY, SUNDAY OR A DAY THAT IS RECOGNIZED AS
A HOLIDAY IN THE STATE IN WHICH THE PROPERTY IS LOCATED, THEN SUCH TIME SHALL BE
DEEMED EXTENDED TO THE NEXT DAY THAT IS NOT A SATURDAY, SUNDAY OR HOLIDAY IN
SAID STATE.


24.10.     AUTHORITY OF TENANT.  IF TENANT IS A CORPORATION, PARTNERSHIP,
LIMITED LIABILITY COMPANY, ASSOCIATION OR ANY OTHER ENTITY, IT SHALL DELIVER TO
LANDLORD, CONCURRENTLY WITH THE DELIVERY TO LANDLORD OF AN EXECUTED LEASE,
CERTIFIED RESOLUTIONS OF TENANT’S DIRECTORS OR OTHER GOVERNING PERSON OR BODY
(I) AUTHORIZING EXECUTION AND DELIVERY OF THIS LEASE AND THE PERFORMANCE BY
TENANT OF ITS OBLIGATIONS HEREUNDER AND (II) CERTIFYING THE AUTHORITY OF THE
PARTY EXECUTING THE LEASE AS HAVING BEEN DULY AUTHORIZED TO DO SO.


24.11.     WAIVER OF TRIAL BY JURY.  THE LANDLORD AND THE TENANT, TO THE FULLEST
EXTENT THAT THEY MAY LAWFULLY DO SO, HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BROUGHT BY ANY PARTY TO THIS LEASE WITH RESPECT TO THIS LEASE, THE
PREMISES, OR ANY OTHER MATTER RELATED TO THIS LEASE OR THE PREMISES.


24.12.     RELOCATION.  LANDLORD SHALL HAVE THE RIGHT TO RELOCATE TENANT FROM
THE PREMISES TO COMPARABLE (AS TO SIZE, CONFIGURATION AND IMPROVEMENTS)
ALTERNATIVE SPACE IN THE PROPERTY (“REPLACEMENT PREMISES”) UPON 90 DAYS’ PRIOR
WRITTEN NOTICE TO TENANT.  IN THE EVENT OF SUCH A RELOCATION, LANDLORD SHALL
MAKE REASONABLE, GOOD FAITH EFFORTS TO COORDINATE WITH TENANT A MUTUALLY
ACCEPTABLE PLAN (AS TO SCOPE AND TIMING) FOR SUCH RELOCATION, AND LANDLORD SHALL
BE RESPONSIBLE FOR THE THIRD PARTY COSTS INCURRED TO ACCOMPLISH THE PHYSICAL
RELOCATION OF TENANT (E.G. MOVERS AND TELEPHONE COMPANY CHARGES).  IF THE
REPLACEMENT PREMISES ARE LARGER IN SIZE THAN THE ORIGINAL PREMISES, THERE SHALL
BE NO ADJUSTMENT IN TENANT’S BASE RENT; HOWEVER, TENANT’S PROPORTIONATE SHARE
SHALL BE APPROPRIATELY MODIFIED, THEREBY RESULTING IN A POTENTIAL INCREASE IN
TENANT’S ADDITIONAL RENT.  IF, HOWEVER, THE REPLACEMENT PREMISES IS A SMALLER
SIZE (AS TO RENTABLE SQUARE FEET) THAN THE ORIGINAL PREMISES, LANDLORD SHALL
APPROPRIATELY ADJUST BOTH TENANT’S BASE RENT AND ITS PROPORTIONATE SHARE.


24.13.     FINANCIAL INFORMATION.  FROM TIME TO TIME DURING THE TERM, TENANT
SHALL DELIVER TO LANDLORD INFORMATION AND DOCUMENTATION DESCRIBING AND
CONCERNING TENANT’S FINANCIAL CONDITION, AND IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO LANDLORD, WITHIN TEN (10) DAYS FOLLOWING LANDLORD’S WRITTEN
REQUEST THEREFOR.


24.14.     CONFIDENTIAL INFORMATION.  TENANT AGREES TO MAINTAIN IN STRICT
CONFIDENCE THE ECONOMIC TERMS OF THIS LEASE AND ANY OR ALL OTHER MATERIALS, DATA
AND INFORMATION DELIVERED TO OR RECEIVED BY ANY OR ALL OF TENANT AND TENANTS’
PARTIES EITHER PRIOR TO OR DURING THE TERM IN CONNECTION WITH THE NEGOTIATION
AND EXECUTION HEREOF.  THE PROVISIONS OF THIS SECTION 24.14 SHALL SURVIVE THE
TERMINATION OF THIS LEASE.


24.15.     SUBMISSION OF LEASE.  SUBMISSION OF THIS LEASE TO TENANT FOR
SIGNATURE DOES NOT CONSTITUTE A RESERVATION OF SPACE OR AN OPTION TO LEASE. 
THIS LEASE IS NOT EFFECTIVE UNTIL EXECUTION BY AND DELIVERY TO BOTH LANDLORD AND
TENANT.


24.16.     JOINT AND SEVERAL LIABILITY.  ALL PARTIES SIGNING THIS LEASE AS
TENANT SHALL BE JOINTLY AND SEVERALLY LIABLE FOR ALL OBLIGATIONS OF TENANT
HEREUNDER.


24.17.     RIDERS.  ALL RIDERS AND EXHIBITS ATTACHED HERETO AND EXECUTED (OR
INITIALED) BOTH BY LANDLORD AND TENANT SHALL BE DEEMED TO BE A PART HEREOF AND
HEREBY INCORPORATED HEREIN.


24.18.     INTENTIONALLY DELETED.


24.19.     LANDLORD’S LIENS.  IN ADDITION TO ANY STATUTORY LIEN FOR RENT IN
LANDLORD’S FAVOR, LANDLORD SHALL HAVE AND TENANT HEREBY GRANTS TO LANDLORD, A
CONTINUING SECURITY INTEREST FOR ALL RENT AND OTHER SUMS OF MONEY BECOMING DUE
FROM TENANT, UPON ALL OF TENANT’S PROPERTY SITUATED ON THE PREMISES, AND,
NOTWITHSTANDING ANYTHING CONTRARY TO THIS, LEASE SUCH TENANT’S PROPERTY SHALL
NOT BE REMOVED FORM THE PREMISES WITHOUT THE CONSENT

16


--------------------------------------------------------------------------------





OF LANDLORD UNTIL ALL ARREARAGES IN RENT AS WELL AS ANY AND ALL OTHER SUMS OF
MONEY THEN DUE TO LANDLORD SHALL FIRST HAVE BEEN PAID AND DISCHARGED.  IN THE
EVENT OF A DEFAULT UNDER THIS LEASE, LANDLORD SHALL HAVE, IN ADDITION TO ANY
OTHER REMEDIES PROVIDED HEREIN BY LAW, ALL RIGHTS AND REMEDIES UNDER THE UNIFORM
COMMERCIAL CODE, INCLUDING WITHOUT LIMITATION, THE RIGHT TO SELL THE TENANT’S
PROPERTY AT PUBLIC OR PRIVATE SALE.  TENANT HEREBY AGREES TO EXECUTE SUCH
FINANCING STATEMENTS AND OTHER INSTRUMENTS NECESSARY OR DESIRABLE IN LANDLORD’S
DISCRETION TO PERFECT THE SECURITY INTEREST HEREBY CREATED.  ANY STATUTORY LIEN
FOR RENT IS NOT HEREBY WAIVED, THE EXPRESS CONTRACTUAL LIEN HEREIN GRANTED BEING
IN ADDITION AND SUPPLEMENTARY THERETO.

[Signature Page to Follow]

17


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

LANDLORD:

First Industrial Development Services, Inc., a Maryland corporation

 

By: 
                                                                                       

Name: 
                                                                                  

Its: 
                                                                                       

 

 

TENANT:

Liquidity Services, Inc., a ___________________________

 

By: 
                                                                                       

Name:     Jaime Mateus-Tique

Its:          President & Chief Operating Officer

S-1


--------------------------------------------------------------------------------


EXHIBIT A
Property

A-1


--------------------------------------------------------------------------------


EXHIBIT A-1

B-1


--------------------------------------------------------------------------------




LEASE EXHIBIT B
Landlord’s Work Items

Landlord, at Landlord’s sole cost and expense, shall perform certain tenant
improvements to the Premises (the “TI Work”) pursuant to a final space plan to
be prepared by Landlord and mutually agreed upon by the parties.  All finishes
for the TI Work will be Landlord’s standard finishes.  The TI Work shall include
the following items:

1)                                      Construct a 2,000 square foot office
space (the “New Office”), in the west end of the building, including two (2)
private offices and an airlock entry, substantially in accordance with the
design of the existing office space in the east end of the Building.

2.                                       Construct a warehouse breakroom for
approximately ten (10) employees.

3.                                       Construct a men’s restroom and women’s
restroom in compliance with building codes for a total of twenty (20) employees.

B-2


--------------------------------------------------------------------------------


LEASE EXHIBIT C

Broom Clean Condition and Repair Requirements

·                  All walls must be clean and free of holes.

·                  Overhead door must be free of any broken panels, cracked
lumber or dented panels.  The overhead door springs, rollers, tracks, motorized
door operator, and all other items pertaining to the overhead door must also be
in good working condition.

·                  HVAC system must be in good working order.  Filters must be
changed, and all thermostats must be in working order.  Tenant must supply
Landlord with maintenance records.

·                  All floors (warehouse and office) must be clean and free of
excessive dust, dirt, grease, oil and stains.

·                  Drop grid ceiling must be free of excessive dust from lack of
changing filters.  (No ceiling tiles may be missing or damaged.)

·                  All trash must be removed from both inside and outside of the
Building.

·                  All lightbulbs and ballasts must be working.

·                  All signs in front of Building and on glass entry door and
rear door must be removed.

·                  Hot water heater must work.

·                  All plumbing fixtures, equipment and drains must be clean and
in working order.

·                  Windows must be clean.

·                  All mechanical and electrical systems must be in good working
condition.

C-1


--------------------------------------------------------------------------------


LEASE EXHIBIT D

TENANT OPERATIONS INQUIRY


TENANT NAME:


TENANT SIC CODE/DESCRIPTION:


PROPERTY ADDRESS:

Property Number/Region:

1.             Name of Company (if different from above)

2.                                       Address (local):

Phone (local)

3.                                       Address (corporate):

                                                Phone (corporate)

4.                                       What is your business (brief
description):

5.                                       What operations will you maintain at
the proposed facility?

6.                                       Has your business received any Notices
of Violation of environmental laws from municipal or state agencies regarding
operations at your current facility?  If so, explain:

7.                                       Describe any assembly, manufacturing,
machining, painting, printing or mechanical repair activities that will be part
of your business operations at the proposed facility:

8.                                       Will your employees operate electrical
equipment that contains PCB’s?      YES          NO

9.                                       Will your business operate one or more
Underground Storage Tanks (UST’s) at the proposed
facility?                                          
                                                                                               
                                                YES          NO

10.                                 Will your business operate one or more
Aboveground Storage Tanks (AST’s) at the proposed
facility?                                         
                                                                                               
                                                YES          NO

D-1


--------------------------------------------------------------------------------




11.           TENANT CHEMICAL INVENTORY AT PROPOSED FACILITY - (make additional
copies, if required).  You may exclude small quantities of toner and other
office supplies)

Chemicals
(by name where available)

 

What will be the average quantity on the proposed premises?

 

What will be the maximum quantity on the proposed premises?

 

What will be the annual quantity used?

 

How will the chemical be stored?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Storage Methods (use all that apply):  A) 55 gallon drum; B) 20 gallon drum;
C)2-5 gallon pallet/container; D) bulk dry packages; E) cartoned small
containers (less than 2 gallons or 10 pounds) on pallets; F) on floor; G) on
racks; H)Underground Storage Tank (UST); I) Above Ground Storage Tank (AST); J)
other(please describe).

12.                         Describe any pollution control equipment that will
be used at the proposed facility (example:  paint spray booth, fume hood, waste
water treatment).

D-2


--------------------------------------------------------------------------------




13.

Will your operations generate any chemical wastes that require special disposal?
(example: waste oil, waste solvent)

 

How will the chemical wastes be stored on-site?

 

How will the wastes be disposed? (example: recycled, landfilled, incinerated)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14.           Does your business have an EPA Hazardous Waste Generator ID
Number?                           YES                        NO

15.           What spill prevention and containment measures will be in place
for the chemicals and wastes stored at the proposed facility?  (describe
briefly)

16.                                 Does your business have an Emergency
Response or Contingency Plan in place in the event of a chemical  incident
(please provide a copy)                                  
YES                                        NO

17.                                 Does your business have any type of
Hazardous Materials training program for your employees? (describe briefly):

18.                                 Do you have copies of all Material Safety
Data Sheets (MSDS) at your facility for the chemicals listed in question #7?
(Please provide copies):                  
YES                                        NO

19.                                 Does your business carry environmental
insurance coverage in the event of a chemical incident?                    
YES                                        NO

20.                                 Will you be required to make filings and
notices or obtain permits as required by Federal and/or State regulations for
the operations at the proposed facility?  Specifically:

a. SARA Title III Section 312 (Tier II) reports

 

YES

 

NO

 

 

 

 

 

(> 10,000lbs. of hazardous materials STORED at any one time)

 

 

 

 

 

 

 

 

 

b. SARA Title III Section 313 (Tier III) Form R reports

 

YES

 

NO

 

 

 

 

 

(> 10,000lbs. of hazardous materials USED per year)

 

 

 

 

 

 

 

 

 

c. NPDES or SPDES Stormwater Discharge permit

 

YES

 

NO

 

 

 

 

 

(answer “No” if “No-Exposure Certification” filed)

 

 

 

 

D-3


--------------------------------------------------------------------------------




21.                                 This form was prepared by the undersigned as
a complete and correct description of Tenant’s proposed operations at the
location noted, and the Landlord may rely on this information.

 

 

Signature

 

Print Name

 

 

 

 

 

 

Date

 

 

 

D-4


--------------------------------------------------------------------------------


EXHIBIT E
CONFIRMATION OF COMMENCEMENT DATE

To be completed with Property Manager upon Lease Commencement

                   , 2006

Liquidity Services, Inc.
2131 K Street NW, 4th Floor
Washington, DC 20037

RE:         Industrial Building Lease dated                   (the “Lease”) by
and between First Industrial Development Services, Inc. (“Landlord”) and
Liquidity Services, Inc. (“Tenant”)

Dear                         :

This letter shall confirm that the Commencement Date for the above-referenced
Lease is                   , 2006

Liquidity Services, Inc., as Tenant, hereby acknowledges the following:  (i)
Tenant is in possession of the Premises (as defined in the Lease); (ii) the
Lease is in full force and effect; (iii) Landlord is not in default under the
Lease; and (iv) possession of the Premises is accepted by Tenant as having been
delivered in accordance with the terms and conditions of the Lease.

Our records indicate the following information for the 94,407 square feet of
space:

 

 

 

 

 

Commencement Date:

 

                          200  

 

 

 

Base Rent Commencement Date:

 

                           200  

 

 

 

Next Monthly Base Rent Due:

 

                           200  

 

 

 

Operating Expense Commencement Date:

 

                           200  

 

 

 

Lease Expiration Date:

 

                           200  

 

 

 

Please sign two (2) copies of this letter in the space provided below
acknowledging your agreement with the above and return them to me at my office.
I suggest you attach a copy of this letter to your copy of the Lease. Thank you
again for your cooperation and assistance regarding this matter. Please contact
me at any time should you have questions regarding the lease, building, or any
related manner. Sincerely,

 

Acknowledged and Agreed to this      day of                   , 20  

 

 

 

[Name]
Property Manager

Liquidity Services, Inc.

 

By:

 

 

Title:

 

 

E-1


--------------------------------------------------------------------------------